


116 HR 2741 IH: Leading Infrastructure for Tomorrow’s America Act
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2741
IN THE HOUSE OF REPRESENTATIVES

May 15, 2019
Mr. Pallone (for himself, Mr. Rush, Ms. Eshoo, Mr. Engel, Ms. DeGette, Mr. Michael F. Doyle of Pennsylvania, Ms. Schakowsky, Mr. Butterfield, Ms. Matsui, Ms. Castor of Florida, Mr. Sarbanes, Mr. McNerney, Mr. Welch, Mr. Luján, Mr. Tonko, Ms. Clarke of New York, Mr. Loebsack, Mr. Schrader, Mr. Kennedy, Mr. Cárdenas, Mr. Ruiz, Mr. Peters, Mrs. Dingell, Mr. Veasey, Ms. Kuster of New Hampshire, Ms. Kelly of Illinois, Ms. Barragán, Mr. McEachin, Ms. Blunt Rochester, Mr. Soto, and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Natural Resources, Science, Space, and Technology, Ways and Means, Transportation and Infrastructure, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To rebuild and modernize the Nation’s infrastructure to expand access to broadband and Next Generation 9–1–1, rehabilitate drinking water infrastructure, modernize the electric grid and energy supply infrastructure, redevelop brownfields, strengthen health care infrastructure, create jobs, and protect public health and the environment, and for other purposes.
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Leading Infrastructure for Tomorrow’s America Act.  (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Broadband and Next Generation 9–1–1 Infrastructure 
Subtitle A—Broadband Internet Access Service Program 
Sec. 11001. Expansion of broadband access. 
Subtitle B—Next Generation 9–1–1 
Sec. 12001. Short title. 
Sec. 12002. Findings. 
Sec. 12003. Sense of Congress. 
Sec. 12004. Statement of policy. 
Sec. 12005. Coordination of Next Generation 9–1–1 implementation. 
Sec. 12006. Savings provision. 
Subtitle C—Broadband Infrastructure Finance and Innovation 
Sec. 13001. Short title. 
Sec. 13002. Definitions. 
Sec. 13003. Determination of eligibility and project selection. 
Sec. 13004. Secured loans. 
Sec. 13005. Lines of credit. 
Sec. 13006. Alternative prudential lending standards for small projects. 
Sec. 13007. Program administration. 
Sec. 13008. State and local permits. 
Sec. 13009. Regulations. 
Sec. 13010. Funding. 
Sec. 13011. Reports to Congress. 
Title II—Drinking Water Infrastructure 
Subtitle A—PFAS Infrastructure Grant Program 
Sec. 21001. Short title. 
Sec. 21002. Establishment of PFAS Infrastructure Grant Program. 
Sec. 21003. Definition. 
Subtitle B—Extensions 
Sec. 22001. Funding. 
Sec. 22002. American iron and steel products. 
Title III—Clean Energy Infrastructure 
Subtitle A—Grid Security and Modernization 
Part 1—Enhancing Electric Infrastructure Resilience, Reliability, and Energy Security 
Sec. 31101. Program to enhance electric infrastructure resilience, reliability, and energy security. 
Part 2—21st Century Power Grid 
Sec. 31201. Grant program for grid modernization projects. 
Sec. 31202. Interregional transmission planning report. 
Part 3—Energy Efficient Transformer Rebate Program 
Sec. 31301. Energy Efficient Transformer Rebate Program. 
Part 4—Strategic Transformer Reserve Program 
Sec. 31401. Strategic Transformer Reserve Program. 
Subtitle B—Energy Efficient Infrastructure 
Part 1—Efficiency Grants for State and Local Governments 
Sec. 32101. Energy efficient public buildings. 
Sec. 32102. Energy efficiency and conservation block grant program. 
Part 2—Smart Building Acceleration 
Sec. 32201. Short title. 
Sec. 32202. Findings. 
Sec. 32203. Definitions. 
Sec. 32204. Federal smart building program. 
Sec. 32205. Survey of private sector smart buildings. 
Sec. 32206. Leveraging existing programs. 
Sec. 32207. Report. 
Part 3—Weatherization Assistance Program 
Sec. 32301. Short title. 
Sec. 32302. Weatherization assistance program. 
Sec. 32303. Report on waivers. 
Part 4—Smart Energy and Water Efficiency 
Sec. 32401. Short title. 
Sec. 32402. Smart energy and water efficiency program. 
Part 5—Accelerated Adoption of Energy Efficient Engines and Vehicles 
Sec. 32501. Reauthorization of diesel emissions reduction program. 
Sec. 32502. Reauthorization of clean school buses program. 
Part 6—Energy Improvements at Public School Facilities 
Sec. 32601. Grants for energy efficiency improvements and renewable energy improvements at public school facilities. 
Part 7—Homeowner Managing Energy Savings 
Sec. 32701. Short title. 
Sec. 32702. Definitions. 
Sec. 32703. Home Energy Savings Retrofit Rebate Program. 
Sec. 32704. Contractors. 
Sec. 32705. Rebate aggregators. 
Sec. 32706. Quality assurance providers. 
Sec. 32707. Transferability of home energy savings rebate. 
Sec. 32708. Home Energy Savings Retrofit Rebate Program. 
Sec. 32709. Grants to States and Indian Tribes. 
Sec. 32710. Quality assurance program. 
Sec. 32711. Evaluation report to Congress. 
Sec. 32712. Administration. 
Sec. 32713. Treatment of rebates. 
Sec. 32714. Penalties. 
Sec. 32715. Funding. 
Sec. 32716. Pilot program. 
Subtitle C—Energy Supply Infrastructure 
Part 1—Low-Income Solar 
Sec. 33101. Short title. 
Sec. 33102. Loan and grant program for solar installations in low-income and underserved areas. 
Part 2—Safe, Affordable, and Environmentally Sound Natural Gas Distribution 
Sec. 33201. Improving the natural gas distribution system. 
Part 3—Clean Distributed Energy Program 
Sec. 33301. Short title. 
Sec. 33302. Definitions. 
Sec. 33303. Distributed energy loan program. 
Sec. 33304. Technical assistance and grant program. 
Part 4—Strategic Petroleum Reserve Improvements 
Sec. 33401. Strategic Petroleum Reserve improvements. 
Part 5—Refined Product Reserves 
Sec. 33501. Refined product reserves. 
Part 6—Department of Energy Office of Indian Energy 
Sec. 33601. Amendment to reauthorize programs to assist Indian Tribes. 
Subtitle D—Smart Communities Infrastructure 
Part 1—Smart Communities 
Sec. 34101. 3C Energy Program. 
Sec. 34102. Federal technology assistance. 
Sec. 34103. Technology demonstration grant program. 
Sec. 34104. Smart city or community. 
Part 2—Clean Cities Coalition Program 
Sec. 34201. Clean Cities Coalition Network program. 
Part 3—Electric Vehicle Infrastructure 
Sec. 34301. Statement of national policy. 
Sec. 34302. Definitions. 
Sec. 34303. Model building code for electric vehicle supply equipment. 
Sec. 34304. Utility electric vehicle charging programs. 
Sec. 34305. State transportation electrification planning grants. 
Sec. 34306. Electric vehicle supply equipment coordination. 
Sec. 34307. Authorization of appropriations. 
Title IV—Health Care Infrastructure 
Subtitle A—Hospital Infrastructure 
Sec. 41001. Hospital infrastructure. 
Subtitle B—Indian Health Program Health Care Infrastructure 
Sec. 42001. 21st century Indian health program hospitals and outpatient health care facilities. 
Subtitle C—Laboratory Infrastructure 
Sec. 43001. Pilot program to improve laboratory infrastructure. 
Subtitle D—Community-Based Care Infrastructure 
Sec. 44001. Pilot program to improve community-based care infrastructure. 
Subtitle E—Public Health Infrastructure 
Sec. 45001. Public health data system transformation. 
Sec. 45002. Core public health infrastructure for State, local, and Tribal health departments. 
Sec. 45003. Core public health infrastructure and activities for CDC. 
Title V—Brownfields Redevelopment 
Sec. 50001. Authorization of appropriations. 
Sec. 50002. State response programs.  
IBroadband and Next Generation 9–1–1 Infrastructure 
ABroadband Internet Access Service Program 
11001.Expansion of broadband accessTitle I of the Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by adding at the end the following new section:  14.Expansion of broadband access (a)Program establishedNot later than 180 days after the date of the enactment of this section, the Commission, in consultation with the Assistant Secretary, shall establish a program to expand access to broadband for unserved areas, underserved areas, and unserved anchor institutions in accordance with the requirements of this section that— 
(1)is separate from any universal service program established pursuant to section 254; and  (2)does not require funding recipients to be designated as eligible telecommunications carriers under section 214(e). 
(b)Use of program funds 
(1)Expanding access to broadband through national reverse auctionNot later than 18 months after the date of the enactment of this section, the Commission shall award 75 percent of the amounts appropriated under subsection (h) through a national reverse auction to funding recipients only to expand access to broadband in unserved areas.  (2)Expanding access to broadband through States (A)Distribution of funds to StatesNot later than 255 days after the date of the enactment of this section, the Commission shall distribute 25 percent of the amounts appropriated under subsection (h) among the States, in direct proportion to the population of each State. 
(B)Public noticeNot later than 195 days after the date of the enactment of this section, the Commission shall issue a public notice informing each State and the public of the amounts to be distributed under this paragraph. The notice shall include— (i)the manner in which a State shall inform the Commission of that State’s acceptance or acceptance in part of the amounts to be distributed under this paragraph; 
(ii)the date (which is 30 days after the date on which the public notice is issued) by which such acceptance or acceptance in part is due; and  (iii)the requirements as set forth under this section and as may be further prescribed by the Commission. 
(C)Acceptance by StatesNot later than 30 days after the date on which the public notice is issued under subparagraph (B), each State accepting amounts to be distributed under this paragraph shall inform the Commission of the acceptance or acceptance in part by the State of the amounts to be distributed under this paragraph in the manner described by the Commission in the public notice.  (D)Requirements for State receipt of amounts distributedEach State accepting amounts distributed under this paragraph— 
(i)shall only award such amounts through a statewide reverse auction or auctions, in the manner prescribed by the State but subject to the requirements as set forth under this section and as may be further prescribed by the Commission;  (ii)shall make such awards only— 
(I)to funding recipients to expand access to broadband in unserved areas;  (II)to funding recipients to expand access to broadband to unserved anchor institutions; or 
(III)to funding recipients to expand access to broadband in underserved areas, but only if a State does not have, or no longer has, any unserved areas;  (iii)shall conduct separate reverse auctions for awards made to unserved anchor institutions under clause (ii)(II), if a State awards any funding provided by this section to unserved anchor institutions; 
(iv)shall return any unused portion of such amounts to the Commission within 10 years after the date of the enactment of this section and shall submit a certification to the Commission before receiving such amounts that the State will return such amounts; and  (v)may not use more than 5 percent of the amounts distributed under this paragraph to administer a reverse auction or auctions authorized by this paragraph. 
(E)Distribution of remaining fundsIn the case of any amounts remaining after the amounts appropriated are distributed as described in subparagraph (A), the Commission shall transfer such amounts to the grant program established under section 159 of the National Telecommunications and Information Administration Organization Act.  (3)Coordination of Federal and State fundingThe Commission shall establish processes through the rulemaking under subsection (e) to— 
(A)enable States to conduct statewide reverse auctions as part of, or in coordination with, the national reverse auction;  (B)assist States in conducting statewide reverse auctions; 
(C)coordinate with States to ensure that program funds awarded by the Commission and program funds awarded by the States are not used to expand access to broadband in the same unserved areas; and  (D)coordinate with other Federal programs that expand access to broadband, such as the Connect America Fund or the Broadband e-Connectivity Pilot Program, to ensure the efficient use of program funds. 
(c)Program requirements 
(1)Technology neutrality requiredAny entity administering a reverse auction (either the State or the Commission) in making awards may not favor a project using any particular technology.  (2)Funds preferenceThere shall be a preference, as determined by the entity administering the reverse auction (either the State or the Commission), for bidders in a reverse auction proposing projects— 
(A)with at least 20 percent matching funds from private sources;  (B)that would expand access to broadband on tribal lands, as defined by the Commission; 
(C)that would provide higher speeds than those specified in subsection (d)(2);  (D)that would expand access to broadband in advance of the time specified in subsection (e)(5); or 
(E)that would expand access to broadband to areas where the median household income is below 150 percent of the poverty threshold as defined by the Bureau of the Census.  (3)Unserved and underserved areasIn determining whether an area is an unserved area or an underserved area or whether an anchor institution is an unserved anchor institution for any reverse auction authorized under this section, the Commission shall implement the following requirements through the rulemaking described in subsection (e): 
(A)Data for initial determinationTo make an initial determination as to whether an area is an unserved area or an underserved area or whether an anchor institution is an unserved anchor institution, the Commission shall— (i)to the extent practicable, use the National Broadband Availability Map, updated pursuant to the Consolidated Appropriations Act, 2018 (Public Law 115–141); 
(ii)consider other data on access to broadband obtained or purchased by the Commission;  (iii)consider other publicly available data or information on access to broadband; 
(iv)consider other publicly available data or information on State broadband deployment programs; and  (v)not determine an area is not an unserved area or an underserved area on the basis that one location within such area does not meet the definition of an unserved area or an underserved area. 
(B)Initial determinationThe Commission shall make an initial determination of the areas that are unserved areas or underserved areas and which anchor institutions are unserved anchor institutions not later than 270 days after the date of the enactment of this section.  (C)Challenge of determination (i)In generalThe Commission shall provide for a process for challenging any initial determination regarding whether an area is an unserved area or an underserved area or whether an anchor institution is an unserved anchor institution that, at a minimum, provides not less than 45 days for a person to voluntarily submit information concerning— 
(I)the broadband offered in the area; or  (II)the broadband offered to the anchor institution. 
(ii)Streamlined processThe Commission shall ensure that such process is sufficiently streamlined such that a reasonably prudent person may easily participate to challenge such initial determination with little burden on such person.  (D)Final determinationThe Commission shall make a final determination of the areas that are unserved areas or underserved areas and which anchor institutions are unserved anchor institutions within 1 year after the date of the enactment of this section. 
(4)Notice, transparency, accountability, and oversight requiredThe program shall contain sufficient notice, transparency, accountability, and oversight measures to provide the public with notice of the assistance provided under this section, and to deter waste, fraud, and abuse of program funds.  (5)CompetenceThe program shall contain sufficient processes and requirements, as established by the entity administering the reverse auction (either the State or the Commission), to ensure funding recipients participating in such a reverse auction— 
(A)are capable of carrying out the project in a competent manner in compliance with all applicable Federal, State, and local laws; and  (B)have the financial capacity to meet the buildout obligations of the project and requirements as set forth under this section and as may be further prescribed by the Commission. 
(6)Contracting requirementsAny laborer or mechanic employed by any contractor or subcontractor in the performance of work on any project under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act).  (d)Project requirementsAny project funded through the program shall meet the following requirements: 
(1)The project shall adhere to quality-of-service standards as established by the Commission.  (2)The project shall offer broadband with a download speed of at least 100 megabits per second, an upload speed of at least 20 megabits per second, and a latency that is sufficiently low to allow real-time, interactive applications. 
(3)For any project that involves laying fiber-optic cables along a roadway, the project shall include interspersed conduit access points at regular and short intervals.  (4)The project may not offer broadband that does not, at a minimum, provide a download speed of at least 25 megabits per second, an upload speed of at least 3 megabits per second, and a latency that is sufficiently low to allow real-time, interactive applications. 
(5)The project shall incorporate prudent cybersecurity and supply chain risk management practices, as specified by the Commission, through the rulemaking described in subsection (e), in consultation with the Director of the National Institute of Standards and Technology and the Assistant Secretary.  (6)The project shall incorporate best practices, as defined by the Commission, for ensuring reliability and resiliency of the network during disasters. 
(7)Any funding recipient must agree to have the project meet the requirements established under section 224, as if the project were classified as a utility under such section.  (e)Rulemaking and distribution and award of fundsNot later than 180 days after the date of the enactment of this section, the Commission, in consultation with the Assistant Secretary, shall promulgate rules— 
(1)that implement the requirements of this section, as appropriate, including the program requirements of subsections (a), (b), and (c) and the project requirements of subsection (d);  (2)that establish the design of and rules for the nationwide reverse auction; 
(3)that establish notice requirements for all reverse auctions authorized under this section that, at a minimum, provide the public with notice of— (A)the initial determination of which areas are unserved areas or underserved areas; 
(B)the final determination of which areas are unserved areas or underserved areas after the process for challenging the initial determination has concluded;  (C)which entities have applied to bid for funding; and 
(D)the results of any reverse auctions, including identifying the funding recipients, which areas each project will serve, the nature of the service that will be provided by the project in each of those areas, and how much funding the funding recipients will receive in each of those areas;  (4)that establish broadband buildout milestones and periodic certification by funding recipients to ensure compliance with the broadband buildout milestones for all reverse auctions authorized under this section; 
(5)that establish a maximum buildout timeframe of four years beginning on the date on which funding is provided under this section for any project by a funding recipient for a project under this section;  (6)that establish periodic reporting requirements for funding recipients of projects and that identify, at a minimum, the nature of the service provided in each area for any reverse auction authorized under this section; 
(7)that establish standard penalties for the noncompliance of funding recipients or projects with the requirements as set forth under this section and as may be further prescribed by the Commission for any reverse auction authorized under this section;  (8)that establish procedures for recovery of funds, in whole or in part, from funding recipients in the event of the default or noncompliance of the funding recipient or project with the requirements established under this section for any reverse auction authorized under this section; and 
(9)that establish mechanisms to reduce waste, fraud, and abuse within the program for any reverse auction authorized under this section.  (f)Reports required (1)Inspector general and comptroller general reportNot later than June 30 and December 31 of each year following the awarding of the first funds under the program, the Inspector General of the Commission and the Comptroller General of the United States shall submit to the Committees on Energy and Commerce of the House of Representatives and Commerce, Science, and Transportation of the Senate a report for the previous 6 months that reviews the program. Such report shall include any recommendations to address waste, fraud, and abuse. 
(2)State reportsAny State that receives funds under the program shall submit an annual report to the Commission on how such funds were spent, along with a certification of compliance with the requirements as set forth under this section and as may be further prescribed by the Commission, including a description of each service provided and the number of individuals to whom the service was provided.  (g)DefinitionsIn this section: 
(1)Anchor institutionThe term anchor institution means a public or private school, a library, a medical or healthcare provider, a museum, a public safety entity, public housing, a community college, an institution of higher education, or any other community support organization or agency.  (2)AreaThe term area means the geographic unit of measurement with the greatest level of granularity reasonably feasible for the Commission to use in making eligibility determinations under this section and in meeting the requirements and deadlines of this section. 
(3)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information.  (4)BroadbandThe term broadband— 
(A)means broadband internet access service that is a mass-market retail service, or a service provided to an anchor institution, by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service;  (B)includes any service that is a functional equivalent of the service described in subparagraph (A); and 
(C)does not include dial-up internet access service.  (5)Funding recipientThe term funding recipient means an entity that receives funding for a project under this section. 
(6)ProgramUnless otherwise indicated, the term program means the program established under subsection (a).  (7)ProjectThe term project means an undertaking by a funding recipient under this section to construct and deploy infrastructure for the provision of broadband. 
(8)Reverse auctionThe term reverse auction means an auction in which bids are submitted for a particular project and the bids serving the most locations for the lowest cost to the entity administering the reverse auction (either the State or the Commission), taking into consideration the funding preferences in subsection (c)(2) are selected for funding.  (9)Underserved areaThe term underserved area means an area that has access to broadband offered— 
(A)with a download speed of at least 25 megabits per second and not more than 99 megabits per second;  (B)with an upload speed of at least 10 megabits per second; and 
(C)with latency that is sufficiently low to allow real-time, interactive applications.  (10)Unserved anchor institutionThe term unserved anchor institution means an anchor institution that has no access to broadband or does not have access to broadband offered— 
(A)with a download speed of at least 1 gigabit per second;  (B)with an upload speed of at least 1 gigabit per second; and 
(C)with latency that is sufficiently low to allow multiple, simultaneous, real-time, interactive applications.  (11)Unserved areaThe term unserved area means an area that has no access to broadband or does not have access to broadband offered— 
(A)with a download speed of at least 25 megabits per second;  (B)with an upload speed of at least 3 megabits per second; and 
(C)with latency that is sufficiently low to allow real-time, interactive applications.  (h)Authorization of appropriationsThere is authorized to be appropriated to the Commission $40,000,000,000 for fiscal year 2020 to carry out the program and such amount is authorized to remain available for 10 years.. 
BNext Generation 9–1–1 
12001.Short titleThis subtitle may be cited as the Next Generation 9–1–1 Act of 2019.  12002.FindingsCongress makes the following findings: 
(1)The 9–1–1 systems of the United States, while a model for the entire world, lack the advanced functionality, interoperability, and capabilities that come with the adoption of new digital communications technologies.  (2)Communications technologies currently available to the public, including first responders and other public safety personnel, have substantially outpaced the legacy communications technologies still used by most emergency communications centers in the 9–1–1 systems of the United States. 
(3)This lack of modern technology, when coupled with other challenges, is impacting the ability of the 9–1–1 systems of the United States to efficiently and effectively provide responses to emergencies.  (4)Modernizing the 9–1–1 systems of the United States to incorporate the new and evolving capabilities of broadband voice and data communications is essential for the safety and security of the public, including first responders and other public safety personnel. 
(5)Efforts to modernize the 9–1–1 systems of the United States to date, while laudable and important, have been limited due to a lack of funding and inconsistent or unclear policies related to the governance, deployment, and operations of Next Generation 9–1–1.  (6)A nationwide strategy for Next Generation 9–1–1 has become essential to help guide the transition and create a common framework for implementation of Next Generation 9–1–1 while preserving State, regional, and local control over the governance and technology choices of the 9–1–1 systems of the United States. 
(7)Accelerated implementation of Next Generation 9–1–1 will— (A)increase compatibility with emerging communications trends; 
(B)enhance the flexibility, reliability, and survivability of the 9–1–1 systems of the United States during major incidents;  (C)improve emergency response for the public, including first responders and other public safety personnel; 
(D)promote the interoperability of the 9–1–1 systems of the United States with emergency response providers including users of the Nationwide Public Safety Broadband Network being deployed by the First Responder Network Authority; and  (E)increase the cost effectiveness of operating the 9–1–1 systems of the United States. 
12003.Sense of CongressIt is the sense of Congress that— (1)the 9–1–1 professionals in the United States perform important and lifesaving work every day, and need the tools and communications technologies to perform the work effectively in a world with digital communications technologies; 
(2)the transition from the legacy communications technologies used in the 9–1–1 systems of the United States to Next Generation 9–1–1 is a national priority and a national imperative;  (3)the United States should complete the transition described in paragraph (2) as soon as practicable; 
(4)the United States should develop a nationwide framework that facilitates cooperation among Federal, State, and local officials on deployment of Next Generation 9–1–1 in order to meet that goal;  (5)the term Public Safety Answering Point becomes outdated in a broadband environment and 9–1–1 centers are increasingly and appropriately being referred to as emergency communications centers; and 
(6)9–1–1 authorities and emergency communications centers should have sufficient resources to implement Next Generation 9–1–1, including resources to support associated geographic information systems (commonly known as GIS), and cybersecurity measures.  12004.Statement of policyIt is the policy of the United States that— 
(1)Next Generation 9–1–1 should be technologically and competitively neutral;  (2)Next Generation 9–1–1 should be interoperable; 
(3)the governance and control of the 9–1–1 systems of the United States, including Next Generation 9–1–1, should remain at the State, regional, and local level; and  (4)individuals in the United States should receive information on how to best utilize Next Generation 9–1–1 and on its capabilities and usefulness. 
12005.Coordination of Next Generation 9–1–1 implementationPart C of title I of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 901 et seq.) is amended by adding at the end the following:  159.Coordination of Next Generation 9–1–1 Implementation (a)Additional Functions of 9–1–1 Implementation Coordination Office (1)AuthorityThe Office shall implement the provisions of this section. 
(2)Management plan 
(A)DevelopmentThe Assistant Secretary and the Administrator shall develop and may modify a management plan for the grant program established under this section, including by developing— (i)plans related to the organizational structure of such program; and 
(ii)funding profiles for each fiscal year of the duration of such program.  (B)Submission to CongressNot later than 90 days after the date of the enactment of this section or 90 days after the date on which the plan is modified, as applicable, the Assistant Secretary and the Administrator shall submit the management plan developed under subparagraph (A) to— 
(i)the Committees on Commerce, Science, and Transportation and Appropriations of the Senate; and  (ii)the Committees on Energy and Commerce and Appropriations of the House of Representatives. 
(3)Purpose of officeThe Office shall— (A)take actions, in concert with coordinators designated in accordance with subsection (b)(3)(A)(ii), to improve coordination and communication with respect to the implementation of Next Generation 9–1–1; 
(B)develop, collect, and disseminate information concerning practices, procedures, and technology used in the implementation of Next Generation 9–1–1;  (C)advise and assist eligible entities in the preparation of implementation plans required under subsection (b)(3)(A)(iii); 
(D)receive, review, and recommend the approval or disapproval of applications for grants under subsection (b); and  (E)oversee the use of funds provided by such grants in fulfilling such implementation plans. 
(4)ReportsThe Assistant Secretary and the Administrator shall provide an annual report to Congress by the first day of October of each year on the activities of the Office to improve coordination and communication with respect to the implementation of Next Generation 9–1–1.  (b)Next Generation 9–1–1 implementation grants (1)Matching grantsThe Assistant Secretary and the Administrator, acting through the Office, shall provide grants to eligible entities for— 
(A)the implementation of Next Generation 9–1–1;  (B)establishing and maintaining Next Generation 9–1–1; 
(C)training directly related to Next Generation 9–1–1;  (D)public outreach and education on how best to use Next Generation 9–1–1 and on its capabilities and usefulness; and 
(E)administrative costs associated with planning and implementation of Next Generation 9–1–1, including costs related to planning for and preparing an application and related materials as required by this section, if— (i)such costs are fully documented in materials submitted to the Office; and 
(ii)such costs are reasonable and necessary and do not exceed 5 percent of the total grant award.  (2)Matching requirementThe Federal share of the cost of a project eligible for a grant under this section shall not exceed 80 percent. 
(3)Coordination requiredIn providing grants under paragraph (1), the Assistant Secretary and the Administrator shall require an eligible entity to certify in its application that— (A)in the case of an eligible entity that is a State, the entity— 
(i)has coordinated the application with the emergency communications centers located within the jurisdiction of such entity;  (ii)has designated a single officer or governmental body to serve as the State point of contact to coordinate the implementation of Next Generation 9–1–1 for that State, except that such designation need not vest such coordinator with direct legal authority to implement Next Generation 9–1–1 or to manage emergency communications operations; and 
(iii)has developed and submitted a State plan for the coordination and implementation of Next Generation 9–1–1 that— (I)ensures interoperability by requiring the use of commonly accepted standards; 
(II)enables emergency communications centers to process, analyze, and store multimedia, data, and other information;  (III)incorporates the use of effective cybersecurity resources; 
(IV)uses open and competitive request for proposal processes, or the applicable State equivalent, for deployment of Next Generation 9–1–1;  (V)includes input from relevant emergency communications centers, regional authorities, local authorities, and Tribal authorities; and 
(VI)includes a governance body or bodies, either by creation of new or use of existing body or bodies, for the development and deployment of Next Generation 9–1–1 that— (aa)includes relevant stakeholders; and 
(bb)consults and coordinates with the State point of contact required by clause (ii); or  (B)in the case of an eligible entity that is not a State, the entity has complied with clauses (i) and (iii) of subparagraph (A), and the State in which the entity is located has complied with clause (ii) of such subparagraph. 
(4)Criteria 
(A)In generalNot later than 9 months after the date of enactment of this section, the Assistant Secretary and the Administrator shall issue regulations, after providing the public with notice and an opportunity to comment, prescribing the criteria for selection for grants under this section.  (B)RequirementsThe criteria shall— 
(i)include performance requirements and a schedule for completion of any project to be financed by a grant under this section; and  (ii)specifically permit regional or multi-State applications for funds. 
(C)UpdatesThe Assistant Secretary and the Administrator shall update such regulations as necessary.  (5)Grant certificationsEach applicant for a grant under this section shall certify to the Assistant Secretary and the Administrator at the time of application, and each applicant that receives such a grant shall certify to the Assistant Secretary and the Administrator annually thereafter during any period of time the funds from the grant are available to the applicant, that— 
(A)no portion of any designated 9–1–1 charges imposed by a State or other taxing jurisdiction within which the applicant is located are being obligated or expended for any purpose other than the purposes for which such charges are designated or presented during the period beginning 180 days immediately preceding the date on which the application was filed and continuing through the period of time during which the funds from the grant are available to the applicant;  (B)any funds received by the applicant will be used to support deployment of Next Generation 9–1–1 that ensures interoperability by requiring the use of commonly accepted standards; 
(C)the State in which the applicant resides has established, or has committed to establish no later than 3 years following the date on which the funds are distributed to the applicant, a sustainable funding mechanism for Next Generation 9–1–1 to be deployed pursuant to the grant;  (D)the applicant will promote interoperability between Next Generation 9–1–1 emergency communications centers and emergency response providers including users of the nationwide public safety broadband network implemented by the First Responder Network Authority; 
(E)the applicant has or will take steps to coordinate with adjoining States to establish and maintain Next Generation 9–1–1; and  (F)the applicant has developed a plan for public outreach and education on how to best use Next Generation 9–1–1 and on its capabilities and usefulness. 
(6)Condition of grantEach applicant for a grant under this section shall agree, as a condition of receipt of the grant, that if the State or other taxing jurisdiction within which the applicant is located, during any period of time during which the funds from the grant are available to the applicant, fails to comply with the certifications required under paragraph (5), all of the funds from such grant shall be returned to the Office.  (7)Penalty for providing false informationAny applicant that provides a certification under paragraph (5) knowing that the information provided in the certification was false shall— 
(A)not be eligible to receive the grant under this subsection;  (B)return any grant awarded under this subsection during the time that the certification was not valid; and 
(C)not be eligible to receive any subsequent grants under this subsection.  (8)ProhibitionNo grant funds under this subsection may be used— 
(A)for any component of the Nationwide Public Safety Broadband Network; or  (B)to make any payments to a person who has been, for reasons of national security, prohibited by any entity of the Federal Government from bidding on a contract, participating in an auction, or receiving a grant. 
(c)Funding and termination 
(1)In generalIn addition to any funds authorized for grants under section 158, there is authorized to be appropriated $12,000,000,000 for fiscal years 2020 through 2024.  (2)Administrative costsThe Office may use up to 5 percent of the funds authorized under this subsection for reasonable and necessary administrative costs associated with the grant program. 
(d)DefinitionsIn this section: (1)9–1–1 request for emergency assistanceThe term 9–1–1 request for emergency assistance means a communication, such as voice, text, picture, multimedia, or any other type of data that is sent to an emergency communications center for the purpose of requesting emergency assistance. 
(2)Commonly accepted standardsThe term commonly accepted standards means— (A)the technical standards followed by the communications industry for network, device, and Internet Protocol connectivity, including but not limited to, standards developed by the Third Generation Partnership Project (3GPP), the Institute of Electrical and Electronics Engineers (IEEE), the Alliance for Telecommunications Industry Solutions (ATIS), the Internet Engineering Taskforce (IETF), and the International Telecommunications Union (ITU); and 
(B)standards that are accredited by a recognized authority such as the American National Standards Institute (ANSI).  (3)Designated 9–1–1 chargesThe term designated 9–1–1 charges means any taxes, fees, or other charges imposed by a State or other taxing jurisdiction that are designated or presented as dedicated to deliver or improve 9–1–1 services, E9–1–1 services, or Next Generation 9–1–1. 
(4)Eligible entityThe term eligible entity— (A)means a State, local government, or a tribal organization (as defined in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l))); 
(B)includes public authorities, boards, commissions, and similar bodies created by one or more eligible entities described in subparagraph (A) to coordinate or provide Next Generation 9–1–1; and  (C)does not include any entity that has failed to submit— 
(i)the certifications required under subsection (b)(5); and  (ii)the most recently required certification under subsection (c) within 30 days after the date on which such certification is due. 
(5)Emergency communications centerThe term emergency communications center means a facility that is designated to receive a 9–1–1 request for emergency assistance and perform one or more of the following functions: (A)Process and analyze 9–1–1 requests for emergency assistance and other gathered information. 
(B)Dispatch appropriate emergency response providers.  (C)Transfer or exchange 9–1–1 requests for emergency assistance and other gathered information with other emergency communications centers and emergency response providers. 
(D)Analyze any communications received from emergency response providers.  (E)Support incident command functions. 
(6)Emergency response providerThe term emergency response provider has the meaning given that term under section 2 of the Homeland Security Act (47 U.S.C. 101(6)), emergency response providers includes Federal, State, and local governmental and nongovernmental emergency public safety, fire, law enforcement, emergency response, emergency medical (including hospital emergency facilities), and related personnel, agencies, and authorities).  (7)InteroperableThe term interoperable or interoperability means the capability of emergency communications centers to receive 9–1–1 requests for emergency assistance and related data such as location information and callback numbers from the public, then process and share the 9–1–1 requests for emergency assistance and related data with other emergency communications centers and emergency response providers, regardless of jurisdiction, equipment, device, software, service provider, or other relevant factors, and without the need for proprietary interfaces. 
(8)NationwideThe term nationwide means all States of the United States, the District of Columbia, Puerto Rico, American Samoa, Guam, the United States Virgin Islands, the Northern Mariana Islands, any other territory or possession of the United States, and each federally recognized Indian tribe.  (9)Nationwide public safety broadband networkThe term nationwide public safety broadband network has the meaning given the term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401). 
(10)Next generation 9–1–1The term Next Generation 9–1–1 means an interoperable, secure, Internet Protocol-based system that— (A)employs commonly accepted standards; 
(B)enables the appropriate emergency communications centers to receive, process, and analyze all types of 9–1–1 requests for emergency assistance;  (C)acquires and integrates additional information useful to handling 9–1–1 requests for emergency assistance; and 
(D)supports sharing information related to 9–1–1 requests for emergency assistance among emergency communications centers and emergency response providers.  (11)OfficeThe term Office means the Next Generation 9–1–1 Implementation Coordination Office established under section 158 of this title. 
(12)StateThe term State means any State of the United States, the District of Columbia, Puerto Rico, American Samoa, Guam, the United States Virgin Islands, the Northern Mariana Islands, and any other territory or possession of the United States.  (13)Sustainable funding mechanismThe term sustainable funding mechanism means a funding mechanism that provides adequate revenues to cover ongoing expenses, including operations, maintenance, and upgrades.. 
12006.Savings provisionNothing in this subtitle or any amendment made by this subtitle shall affect any application pending or grant awarded under section 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942) prior to date of the enactment of this Act.  CBroadband Infrastructure Finance and Innovation 13001.Short titleThis subtitle may be cited as the Broadband Infrastructure Finance and Innovation Act of 2019. 
13002.DefinitionsIn this subtitle: (1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information. 
(2)BIFIA programThe term BIFIA program means the broadband infrastructure finance and innovation program established under this subtitle.  (3)Broadband serviceThe term broadband service— 
(A)means broadband internet access service that is a mass-market retail service, or a service provided to an entity described in paragraph (12)(B)(ii), by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service;  (B)includes any service that is a functional equivalent of the service described in subparagraph (A); and 
(C)does not include dial-up internet access service.  (4)Eligible project costsThe term eligible project costs means amounts substantially all of which are paid by, or for the account of, an obligor in connection with a project, including the cost of— 
(A)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, historic preservation review, permitting, preliminary engineering and design work, and other preconstruction activities;  (B)construction and deployment phase activities, including— 
(i)construction, reconstruction, rehabilitation, replacement, and acquisition of real property (including land relating to the project and improvements to land), equipment, instrumentation, networking capability, hardware and software, and digital network technology;  (ii)environmental mitigation; and 
(iii)construction contingencies; and  (C)capitalized interest necessary to meet market requirements, reasonably required reserve funds, capital issuance expenses, and other carrying costs during construction and deployment. 
(5)Federal credit instrumentThe term Federal credit instrument means a secured loan, loan guarantee, or line of credit authorized to be made available under the BIFIA program with respect to a project.  (6)Investment-grade ratingThe term investment-grade rating means a rating of BBB minus, Baa3, bbb minus, BBB (low), or higher assigned by a rating agency to project obligations. 
(7)LenderThe term lender means any non-Federal qualified institutional buyer (as defined in section 230.144A(a) of title 17, Code of Federal Regulations (or any successor regulation), known as Rule 144A(a) of the Securities and Exchange Commission and issued under the Securities Act of 1933 (15 U.S.C. 77a et seq.)), including— (A)a qualified retirement plan (as defined in section 4974(c) of the Internal Revenue Code of 1986) that is a qualified institutional buyer; and 
(B)a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986) that is a qualified institutional buyer.  (8)Letter of interestThe term letter of interest means a letter submitted by a potential applicant prior to an application for credit assistance in a format prescribed by the Assistant Secretary on the website of the BIFIA program that— 
(A)describes the project and the location, purpose, and cost of the project;  (B)outlines the proposed financial plan, including the requested credit assistance and the proposed obligor; 
(C)provides a status of environmental review; and  (D)provides information regarding satisfaction of other eligibility requirements of the BIFIA program. 
(9)Line of creditThe term line of credit means an agreement entered into by the Assistant Secretary with an obligor under section 13005 to provide a direct loan at a future date upon the occurrence of certain events.  (10)Loan guaranteeThe term loan guarantee means any guarantee or other pledge by the Assistant Secretary to pay all or part of the principal of and interest on a loan or other debt obligation issued by an obligor and funded by a lender. 
(11)ObligorThe term obligor means a party that— (A)is primarily liable for payment of the principal of or interest on a Federal credit instrument; and 
(B)may be a corporation, company, partnership, joint venture, trust, or governmental entity, agency, or instrumentality.  (12)ProjectThe term project means a project— 
(A)to construct and deploy infrastructure for the provision of broadband service; and  (B)that the Assistant Secretary determines will— 
(i)provide access or improved access to broadband service to consumers residing in areas of the United States that have no access to broadband service or do not have access to broadband service offered— (I)with a download speed of at least 25 megabits per second; 
(II)with an upload speed of at least 3 megabits per second; and  (III)with latency that is sufficiently low to allow real-time, interactive applications; or 
(ii)provide access or improved access to broadband service to— (I)schools, libraries, medical and healthcare providers, community colleges and other institutions of higher education, and other community support organizations and entities to facilitate greater use of broadband service by or through such organizations; 
(II)organizations and agencies that provide outreach, access, equipment, and support services to facilitate greater use of broadband service by low-income, unemployed, aged, and otherwise vulnerable populations;  (III)job-creating strategic facilities located within a State-designated economic zone, Economic Development District designated by the Department of Commerce, Renewal Community or Empowerment Zone designated by the Department of Housing and Urban Development, or Enterprise Community designated by the Department of Agriculture; or 
(IV)public safety agencies.  (13)Project obligationThe term project obligation means any note, bond, debenture, or other debt obligation issued by an obligor in connection with the financing of a project, other than a Federal credit instrument. 
(14)Public authorityThe term public authority means a Federal, State, county, town, or township, Indian Tribe, municipal or other local government or instrumentality with authority to finance, build, operate, or maintain infrastructure for the provision of broadband service.  (15)Rating agencyThe term rating agency means a credit rating agency registered with the Securities and Exchange Commission as a nationally recognized statistical rating organization (as defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))). 
(16)Secured loanThe term secured loan means a direct loan or other debt obligation issued by an obligor and funded by the Assistant Secretary in connection with the financing of a project under section 13004.  (17)Small projectThe term small project means a project having eligible project costs that are reasonably anticipated not to equal or exceed $20,000,000. 
(18)StateThe term State has the meaning given such term in section 3 of the Communications Act of 1934 (47 U.S.C. 153).  (19)Subsidy amountThe term subsidy amount means the amount of budget authority sufficient to cover the estimated long-term cost to the Federal Government of a Federal credit instrument— 
(A)calculated on a net present value basis; and  (B)excluding administrative costs and any incidental effects on governmental receipts or outlays in accordance with the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.). 
(20)Substantial completionThe term substantial completion means, with respect to a project receiving credit assistance under the BIFIA program— (A)the commencement of the provision of broadband service using the infrastructure being financed; or 
(B)a comparable event, as determined by the Assistant Secretary and specified in the credit agreement.  13003.Determination of eligibility and project selection (a)Eligibility (1)In generalA project shall be eligible to receive credit assistance under the BIFIA program if— 
(A)the entity proposing to carry out the project submits a letter of interest prior to submission of a formal application for the project; and  (B)the project meets the criteria described in this subsection. 
(2)Creditworthiness 
(A)In generalExcept as provided in subparagraph (B), to be eligible for assistance under the BIFIA program, a project shall satisfy applicable creditworthiness standards, which, at a minimum, shall include— (i)adequate coverage requirements to ensure repayment; 
(ii)an investment-grade rating from at least 2 rating agencies on debt senior to the Federal credit instrument; and  (iii)a rating from at least 2 rating agencies on the Federal credit instrument. 
(B)Small projectsIn order for a small project to be eligible for assistance under the BIFIA program, such project shall satisfy alternative creditworthiness standards that shall be established by the Assistant Secretary under section 13006 for purposes of this paragraph.  (3)ApplicationA State, local government, agency or instrumentality of a State or local government, public authority, public-private partnership, or any other legal entity undertaking the project and authorized by the Assistant Secretary shall submit a project application that is acceptable to the Assistant Secretary. 
(4)Eligible project cost parameters for infrastructure projectsEligible project costs shall be reasonably anticipated to equal or exceed $2,000,000 in the case of a project or program of projects— (A)in which the applicant is a local government, instrumentality of local government, or public authority (other than a public authority that is a Federal or State government or instrumentality); 
(B)located on a facility owned by a local government; or  (C)for which the Assistant Secretary determines that a local government is substantially involved in the development of the project. 
(5)Dedicated revenue sourcesThe applicable Federal credit instrument shall be repayable, in whole or in part, from— (A)amounts charged to— 
(i)subscribers of broadband service for such service; or  (ii)subscribers of any related service provided over the same infrastructure for such related service; 
(B)user fees;  (C)payments owing to the obligor under a public-private partnership; or 
(D)other dedicated revenue sources that also secure or fund the project obligations.  (6)Applications where obligor will be identified laterA State, local government, agency or instrumentality of a State or local government, or public authority may submit to the Assistant Secretary an application under paragraph (3), under which a private party to a public-private partnership will be— 
(A)the obligor; and  (B)identified later through completion of a procurement and selection of the private party. 
(7)Beneficial effectsThe Assistant Secretary shall determine that financial assistance for the project under the BIFIA program will— (A)foster, if appropriate, partnerships that attract public and private investment for the project; 
(B)enable the project to proceed at an earlier date than the project would otherwise be able to proceed or reduce the lifecycle costs (including debt service costs) of the project; and  (C)reduce the contribution of Federal grant assistance for the project. 
(8)Project readinessTo be eligible for assistance under the BIFIA program, the applicant shall demonstrate a reasonable expectation that the contracting process for the construction and deployment of infrastructure for the provision of broadband service through the project can commence by no later than 90 days after the date on which a Federal credit instrument is obligated for the project under the BIFIA program.  (b)Selection Among Eligible Projects (1)Establishment of application processThe Assistant Secretary shall establish a rolling application process under which projects that are eligible to receive credit assistance under subsection (a) shall receive credit assistance on terms acceptable to the Assistant Secretary, if adequate funds are available to cover the subsidy costs associated with the Federal credit instrument. 
(2)Preliminary rating opinion letterThe Assistant Secretary shall require each project applicant to provide— (A)a preliminary rating opinion letter from at least 1 rating agency— 
(i)indicating that the senior obligations of the project, which may be the Federal credit instrument, have the potential to achieve an investment-grade rating; and  (ii)including a preliminary rating opinion on the Federal credit instrument; or 
(B)in the case of a small project, alternative documentation that the Assistant Secretary shall require in the standards established under section 13006 for purposes of this paragraph.  (3)Technology neutrality requiredIn selecting projects to receive credit assistance under the BIFIA program, the Assistant Secretary may not favor a project using any particular technology. 
(c)Federal Requirements 
(1)In generalThe following provisions of law shall apply to funds made available under the BIFIA program and projects assisted with those funds: (A)Title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.). 
(B)The National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).  (C)54 U.S.C. 300101 et seq. (commonly referred to as the National Historic Preservation Act). 
(D)The Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.).  (2)NEPANo funding shall be obligated for a project that has not received an environmental categorical exclusion, a finding of no significant impact, or a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(3)Title VI of the Civil Rights Act of 1964For purposes of title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), any project that receives credit assistance under the BIFIA program shall be considered a program or activity within the meaning of section 606 of such title (42 U.S.C. 2000d–4a).  (d)Application Processing Procedures (1)Notice of complete applicationNot later than 30 days after the date of receipt of an application under this section, the Assistant Secretary shall provide to the applicant a written notice to inform the applicant whether— 
(A)the application is complete; or  (B)additional information or materials are needed to complete the application. 
(2)Approval or denial of applicationNot later than 60 days after the date of issuance of the written notice under paragraph (1), the Assistant Secretary shall provide to the applicant a written notice informing the applicant whether the Assistant Secretary has approved or disapproved the application.  (3)Approval before NEPA reviewSubject to subsection (c)(2), an application for a project may be approved before the project receives an environmental categorical exclusion, a finding of no significant impact, or a record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(e)Development Phase ActivitiesAny credit instrument secured under the BIFIA program may be used to finance up to 100 percent of the cost of development phase activities as described in section 13002(4)(A).  13004.Secured loans (a)In General (1)AgreementsSubject to paragraphs (2) and (3), the Assistant Secretary may enter into agreements with one or more obligors to make secured loans, the proceeds of which shall be used— 
(A)to finance eligible project costs of any project selected under section 13003;  (B)to refinance interim construction financing of eligible project costs of any project selected under section 13003; or 
(C)to refinance long-term project obligations or Federal credit instruments, if the refinancing provides additional funding capacity for the completion, enhancement, or expansion of any project that— (i)is selected under section 13003; or 
(ii)otherwise meets the requirements of section 13003.  (2)Limitation on refinancing of interim construction financingA loan under paragraph (1) shall not refinance interim construction financing under paragraph (1)(B)— 
(A)if the maturity of such interim construction financing is later than 1 year after the substantial completion of the project; and  (B)later than 1 year after the date of substantial completion of the project. 
(3)Risk assessmentBefore entering into an agreement under this subsection, the Assistant Secretary, in consultation with the Director of the Office of Management and Budget, shall determine an appropriate capital reserve subsidy amount for each secured loan, taking into account each rating letter provided by a rating agency under section 13003(b)(2)(A)(ii) or, in the case of a small project, the alternative documentation provided under section 13003(b)(2)(B).  (b)Terms and Limitations (1)In generalA secured loan under this section with respect to a project shall be on such terms and conditions and contain such covenants, representations, warranties, and requirements (including requirements for audits) as the Assistant Secretary determines to be appropriate. 
(2)Maximum amountThe amount of a secured loan under this section shall not exceed the lesser of 49 percent of the reasonably anticipated eligible project costs or, if the secured loan is not for a small project and does not receive an investment-grade rating, the amount of the senior project obligations.  (3)PaymentA secured loan under this section— 
(A)shall— (i)be payable, in whole or in part, from— 
(I)amounts charged to— (aa)subscribers of broadband service for such service; or 
(bb)subscribers of any related service provided over the same infrastructure for such related service;  (II)user fees; 
(III)payments owing to the obligor under a public-private partnership; or  (IV)other dedicated revenue sources that also secure the senior project obligations; and 
(ii)include a coverage requirement or similar security feature supporting the project obligations; and  (B)may have a lien on revenues described in subparagraph (A), subject to any lien securing project obligations. 
(4)Interest rateThe interest rate on a secured loan under this section shall be not less than the yield on United States Treasury securities of a similar maturity to the maturity of the secured loan on the date of execution of the loan agreement.  (5)Maturity dateThe final maturity date of the secured loan shall be the lesser of— 
(A)35 years after the date of substantial completion of the project; and  (B)if the useful life of the infrastructure for the provision of broadband service being financed is of a lesser period, the useful life of the infrastructure. 
(6)Nonsubordination 
(A)In generalExcept as provided in subparagraph (B), the secured loan shall not be subordinated to the claims of any holder of project obligations in the event of bankruptcy, insolvency, or liquidation of the obligor.  (B)Preexisting indenture (i)In generalThe Assistant Secretary shall waive the requirement under subparagraph (A) for a public agency borrower that is financing ongoing capital programs and has outstanding senior bonds under a preexisting indenture, if— 
(I)the secured loan— (aa)is rated in the A category or higher; or 
(bb)in the case of a small project, meets an alternative standard that the Assistant Secretary shall establish under section 13006 for purposes of this subclause;  (II)the secured loan is secured and payable from pledged revenues not affected by project performance, such as a tax-backed revenue pledge or a system-backed pledge of project revenues; and 
(III)the BIFIA program share of eligible project costs is 33 percent or less.  (ii)LimitationIf the Assistant Secretary waives the nonsubordination requirement under this subparagraph— 
(I)the maximum credit subsidy to be paid by the Federal Government shall be not more than 10 percent of the principal amount of the secured loan; and  (II)the obligor shall be responsible for paying the remainder of the subsidy cost, if any. 
(7)FeesThe Assistant Secretary may establish fees at a level sufficient to cover all or a portion of the costs to the Federal Government of making a secured loan under this section.  (8)Non-Federal shareThe proceeds of a secured loan under the BIFIA program, if the loan is repayable from non-Federal funds— 
(A)may be used for any non-Federal share of project costs required under this subtitle; and  (B)shall not count toward the total Federal assistance provided for a project for purposes of paragraph (9). 
(9)Maximum Federal involvementThe total Federal assistance provided for a project receiving a loan under the BIFIA program shall not exceed 80 percent of the total project cost.  (c)Repayment (1)ScheduleThe Assistant Secretary shall establish a repayment schedule for each secured loan under this section based on— 
(A)the projected cash flow from project revenues and other repayment sources; and  (B)the useful life of the infrastructure for the provision of broadband service being financed. 
(2)CommencementScheduled loan repayments of principal or interest on a secured loan under this section shall commence not later than 5 years after the date of substantial completion of the project.  (3)Deferred payments (A)In generalIf, at any time after the date of substantial completion of the project, the project is unable to generate sufficient revenues to pay the scheduled loan repayments of principal and interest on the secured loan, the Assistant Secretary may, subject to subparagraph (C), allow the obligor to add unpaid principal and interest to the outstanding balance of the secured loan. 
(B)InterestAny payment deferred under subparagraph (A) shall— (i)continue to accrue interest in accordance with subsection (b)(4) until fully repaid; and 
(ii)be scheduled to be amortized over the remaining term of the loan.  (C)Criteria (i)In generalAny payment deferral under subparagraph (A) shall be contingent on the project meeting criteria established by the Assistant Secretary. 
(ii)Repayment standardsThe criteria established pursuant to clause (i) shall include standards for reasonable assurance of repayment.  (4)Prepayment (A)Use of excess revenuesAny excess revenues that remain after satisfying scheduled debt service requirements on the project obligations and secured loan and all deposit requirements under the terms of any trust agreement, bond resolution, or similar agreement securing project obligations may be applied annually to prepay the secured loan without penalty. 
(B)Use of proceeds of refinancingThe secured loan may be prepaid at any time without penalty from the proceeds of refinancing from non-Federal funding sources.  (d)Sale of Secured Loans (1)In generalSubject to paragraph (2), as soon as practicable after substantial completion of a project and after notifying the obligor, the Assistant Secretary may sell to another entity or reoffer into the capital markets a secured loan for the project if the Assistant Secretary determines that the sale or reoffering can be made on favorable terms. 
(2)Consent of obligorIn making a sale or reoffering under paragraph (1), the Assistant Secretary may not change the original terms and conditions of the secured loan without the written consent of the obligor.  (e)Loan Guarantees (1)In generalThe Assistant Secretary may provide a loan guarantee to a lender in lieu of making a secured loan under this section if the Assistant Secretary determines that the budgetary cost of the loan guarantee is substantially the same as that of a secured loan. 
(2)TermsThe terms of a loan guarantee under paragraph (1) shall be consistent with the terms required under this section for a secured loan, except that the rate on the guaranteed loan and any prepayment features shall be negotiated between the obligor and the lender, with the consent of the Assistant Secretary.  (f)Streamlined Application Process (1)In generalThe Assistant Secretary shall develop one or more expedited application processes, available at the request of entities seeking secured loans under the BIFIA program, that use a set or sets of conventional terms established pursuant to this section. 
(2)TermsIn establishing the streamlined application process required by this subsection, the Assistant Secretary may allow for an expedited application period and include terms such as those that require— (A)that the project be a small project; 
(B)the secured loan to be secured and payable from pledged revenues not affected by project performance, such as a tax-backed revenue pledge, tax increment financing, or a system-backed pledge of project revenues; and  (C)repayment of the loan to commence not later than 5 years after disbursement. 
13005.Lines of credit 
(a)In General 
(1)AgreementsSubject to paragraphs (2) through (4), the Assistant Secretary may enter into agreements to make available to one or more obligors lines of credit in the form of direct loans to be made by the Assistant Secretary at future dates on the occurrence of certain events for any project selected under section 13003.  (2)Use of proceedsThe proceeds of a line of credit made available under this section shall be available to pay debt service on project obligations issued to finance eligible project costs, extraordinary repair and replacement costs, operation and maintenance expenses, and costs associated with unexpected Federal or State environmental restrictions. 
(3)Risk assessment 
(A)In generalExcept as provided in subparagraph (B), before entering into an agreement under this subsection, the Assistant Secretary, in consultation with the Director of the Office of Management and Budget and each rating agency providing a preliminary rating opinion letter under section 13003(b)(2)(A), shall determine an appropriate capital reserve subsidy amount for each line of credit, taking into account the rating opinion letter.  (B)Small projectsBefore entering into an agreement under this subsection to make available a line of credit for a small project, the Assistant Secretary, in consultation with the Director of the Office of Management and Budget, shall determine an appropriate capital reserve subsidy amount for each such line of credit, taking into account the alternative documentation provided under section 13003(b)(2)(B) instead of preliminary rating opinion letters provided under section 13003(b)(2)(A). 
(4)Investment-grade rating requirementThe funding of a line of credit under this section shall be contingent on— (A)the senior obligations of the project receiving an investment-grade rating from 2 rating agencies; or 
(B)in the case of a small project, the project meeting an alternative standard that the Assistant Secretary shall establish under section 13006 for purposes of this paragraph.  (b)Terms and Limitations (1)In generalA line of credit under this section with respect to a project shall be on such terms and conditions and contain such covenants, representations, warranties, and requirements (including requirements for audits) as the Assistant Secretary determines to be appropriate. 
(2)Maximum amountsThe total amount of a line of credit under this section shall not exceed 33 percent of the reasonably anticipated eligible project costs.  (3)DrawsAny draw on a line of credit under this section shall— 
(A)represent a direct loan; and  (B)be made only if net revenues from the project (including capitalized interest, but not including reasonably required financing reserves) are insufficient to pay the costs specified in subsection (a)(2). 
(4)Interest rateThe interest rate on a direct loan resulting from a draw on the line of credit shall be not less than the yield on 30-year United States Treasury securities, as of the date of execution of the line of credit agreement.  (5)SecurityA line of credit issued under this section— 
(A)shall— (i)be payable, in whole or in part, from— 
(I)amounts charged to— (aa)subscribers of broadband service for such service; or 
(bb)subscribers of any related service provided over the same infrastructure for such related service;  (II)user fees; 
(III)payments owing to the obligor under a public-private partnership; or  (IV)other dedicated revenue sources that also secure the senior project obligations; and 
(ii)include a coverage requirement or similar security feature supporting the project obligations; and  (B)may have a lien on revenues described in subparagraph (A), subject to any lien securing project obligations. 
(6)Period of availabilityThe full amount of a line of credit under this section, to the extent not drawn upon, shall be available during the 10-year period beginning on the date of substantial completion of the project.  (7)Rights of third-party creditors (A)Against Federal GovernmentA third-party creditor of the obligor shall not have any right against the Federal Government with respect to any draw on a line of credit under this section. 
(B)AssignmentAn obligor may assign a line of credit under this section to— (i)one or more lenders; or 
(ii)a trustee on the behalf of such a lender.  (8)Nonsubordination (A)In generalExcept as provided in subparagraph (B), a direct loan under this section shall not be subordinated to the claims of any holder of project obligations in the event of bankruptcy, insolvency, or liquidation of the obligor. 
(B)Pre-existing indenture 
(i)In generalThe Assistant Secretary shall waive the requirement of subparagraph (A) for a public agency borrower that is financing ongoing capital programs and has outstanding senior bonds under a preexisting indenture, if— (I)the line of credit— 
(aa)is rated in the A category or higher; or  (bb)in the case of a small project, meets an alternative standard that the Assistant Secretary shall establish under section 13006 for purposes of this subclause; 
(II)the BIFIA program loan resulting from a draw on the line of credit is payable from pledged revenues not affected by project performance, such as a tax-backed revenue pledge or a system-backed pledge of project revenues; and  (III)the BIFIA program share of eligible project costs is 33 percent or less. 
(ii)LimitationIf the Assistant Secretary waives the nonsubordination requirement under this subparagraph— (I)the maximum credit subsidy to be paid by the Federal Government shall be not more than 10 percent of the principal amount of the secured loan; and 
(II)the obligor shall be responsible for paying the remainder of the subsidy cost.  (9)FeesThe Assistant Secretary may establish fees at a level sufficient to cover all or a portion of the costs to the Federal Government of providing a line of credit under this section. 
(10)Relationship to other credit instrumentsA project that receives a line of credit under this section also shall not receive a secured loan or loan guarantee under section 13004 in an amount that, combined with the amount of the line of credit, exceeds 49 percent of eligible project costs.  (c)Repayment (1)Terms and conditionsThe Assistant Secretary shall establish repayment terms and conditions for each direct loan under this section based on— 
(A)the projected cash flow from project revenues and other repayment sources; and  (B)the useful life of the infrastructure for the provision of broadband service being financed. 
(2)TimingAll repayments of principal or interest on a direct loan under this section shall be scheduled— (A)to commence not later than 5 years after the end of the period of availability specified in subsection (b)(6); and 
(B)to conclude, with full repayment of principal and interest, by the date that is 25 years after the end of the period of availability specified in subsection (b)(6).  13006.Alternative prudential lending standards for small projectsNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall establish alternative, streamlined prudential lending standards for small projects receiving credit assistance under the BIFIA program to ensure that such projects pose no additional risk to the Federal Government, as compared with projects that are not small projects. 
13007.Program administration 
(a)RequirementThe Assistant Secretary shall establish a uniform system to service the Federal credit instruments made available under the BIFIA program.  (b)FeesThe Assistant Secretary may collect and spend fees, contingent on authority being provided in appropriations Acts, at a level that is sufficient to cover— 
(1)the costs of services of expert firms retained pursuant to subsection (d); and  (2)all or a portion of the costs to the Federal Government of servicing the Federal credit instruments. 
(c)Servicer 
(1)In generalThe Assistant Secretary may appoint a financial entity to assist the Assistant Secretary in servicing the Federal credit instruments.  (2)DutiesA servicer appointed under paragraph (1) shall act as the agent for the Assistant Secretary. 
(3)FeeA servicer appointed under paragraph (1) shall receive a servicing fee, subject to approval by the Assistant Secretary.  (d)Assistance From Expert FirmsThe Assistant Secretary may retain the services of expert firms, including counsel, in the field of municipal and project finance to assist in the underwriting and servicing of Federal credit instruments. 
(e)Expedited ProcessingThe Assistant Secretary shall implement procedures and measures to economize the time and cost involved in obtaining approval and the issuance of credit assistance under the BIFIA program.  (f)Assistance to Small ProjectsOf the amount appropriated under section 13010(a), and after the set-aside for administrative expenses under section 13010(b), not less than 20 percent shall be made available for the Assistant Secretary to use in lieu of fees collected under subsection (b) for small projects. 
13008.State and local permitsThe provision of credit assistance under the BIFIA program with respect to a project shall not— (1)relieve any recipient of the assistance of any obligation to obtain any required State or local permit or approval with respect to the project; 
(2)limit the right of any unit of State or local government to approve or regulate any rate of return on private equity invested in the project; or  (3)otherwise supersede any State or local law (including any regulation) applicable to the construction or operation of the project. 
13009.RegulationsThe Assistant Secretary may promulgate such regulations as the Assistant Secretary determines to be appropriate to carry out the BIFIA program.  13010.Funding (a)Authorization of appropriationsThere are authorized to be appropriated to the Assistant Secretary to carry out this subtitle $5,000,000,000 for fiscal year 2020, to remain available until expended. 
(b)Administrative expensesOf the amount appropriated under subsection (a), the Assistant Secretary may use not more than 5 percent for the administration of the BIFIA program.  13011.Reports to Congress (a)In GeneralNot later than 1 year after the date of the enactment of this Act, and every 2 years thereafter, the Assistant Secretary shall submit to Congress a report summarizing the financial performance of the projects that are receiving, or have received, assistance under the BIFIA program, including a recommendation as to whether the objectives of the BIFIA program are best served by— 
(1)continuing the program under the authority of the Assistant Secretary; or  (2)establishing a Federal corporation or federally sponsored enterprise to administer the program. 
(b)Application Process Report 
(1)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Assistant Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that includes a list of all of the letters of interest and applications received for assistance under the BIFIA program during the preceding fiscal year.  (2)Inclusions (A)In generalEach report under paragraph (1) shall include, at a minimum, a description of, with respect to each letter of interest and application included in the report— 
(i)the date on which the letter of interest or application was received;  (ii)the date on which a notification was provided to the applicant regarding whether the application was complete or incomplete; 
(iii)the date on which a revised and completed application was submitted (if applicable);  (iv)the date on which a notification was provided to the applicant regarding whether the project was approved or disapproved; and 
(v)if the project was not approved, the reason for the disapproval.  (B)CorrespondenceEach report under paragraph (1) shall include copies of any correspondence provided to the applicant in accordance with section 13003(d). 
IIDrinking Water Infrastructure 
APFAS Infrastructure Grant Program 
21001.Short titleThis subtitle may be cited as the Providing Financial Assistance for Safe Drinking Water Act or the PFAS Drinking Water Act.  21002.Establishment of PFAS Infrastructure Grant ProgramPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following new section: 
 
1459E.Assistance for community water systems affected by PFAS 
(a)EstablishmentNot later than 180 days after the date of enactment of this section, the Administrator shall establish a program to award grants to affected community water systems to pay for capital costs associated with the implementation of eligible treatment technologies.  (b)Applications (1)GuidanceNot later than 12 months after the date of enactment of this section, the Administrator shall publish guidance describing the form and timing for community water systems to apply for grants under this section. 
(2)Required informationThe Administrator shall require a community water system applying for a grant under this section to submit— (A)information showing the presence of PFAS in water of the community water system; and 
(B)a certification that the treatment technology in use by the community water system at the time of application is not sufficient to remove all detectable amounts of PFAS.  (c)List of eligible treatment technologiesNot later than 150 days after the date of enactment of this section, and every two years thereafter, the Administrator shall publish a list of treatment technologies that the Administrator determines are effective at removing all detectable amounts of PFAS from drinking water. 
(d)Priority for fundingIn awarding grants under this section, the Administrator shall prioritize affected community water systems that— (1)serve a disadvantaged community; 
(2)will provide at least a 10 percent cost share for the cost of implementing an eligible treatment technology; or  (3)demonstrate the capacity to maintain the eligible treatment technology to be implemented using the grant. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section not more than $500,000,000 for each of the fiscal years 2020 through 2024.  (f)DefinitionsIn this section: 
(1)Affected community water systemThe term affected community water system means a community water system that is affected by the presence of PFAS in the water in the community water system.  (2)Disadvantaged communityThe term disadvantaged community has the meaning given that term in section 1452. 
(3)Eligible treatment technologyThe term eligible treatment technology means a treatment technology included on the list published under subsection (c)..  21003.DefinitionSection 1401 of the Safe Drinking Water Act (42 U.S.C. 300f) is amended by adding at the end the following: 
 
(17)PFASThe term PFAS means a perfluoroalkyl or polyfluoroalkyl substance with at least one fully fluorinated carbon atom..  BExtensions 22001.Funding (a)State revolving loan fundsSection 1452(m)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(m)(1)) is amended— 
(1)in subparagraph (B), by striking and;  (2)in subparagraph (C), by striking 2021. and inserting 2021;; and 
(3)by adding at the end the following:  (D)$4,140,000,000 for fiscal year 2022; 
(E)$4,800,000,000 for fiscal year 2023; and  (F)$5,500,000,000 for fiscal year 2024.. 
(b)Indian reservation drinking water programSection 2001(d) of America’s Water Infrastructure Act of 2018 (Public Law 115–270) is amended by striking 2022 and inserting 2024.  (c)Voluntary School and Child Care Program Lead Testing Grant ProgramSection 1464(d)(8) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)(8)) is amended by striking 2021 and inserting 2024. 
(d)Drinking water fountain replacement for schoolsSection 1465(d) of the Safe Drinking Water Act (42 U.S.C. 300j–25(d)) is amended by striking 2021 and inserting 2024.  (e)Technical assistance and grantsSection 1433(g)(6) of the Safe Drinking Water Act (42 U.S.C. 300i–2(g)(6)) is amended by striking 2021 and inserting 2024. 
(f)Grants for State programsSection 1443(a)(7) of the Safe Drinking Water Act (42 U.S.C. 300j–2(a)(7)) is amended by striking 2021 and inserting 2024.  22002.American iron and steel productsSection 1452(a)(4)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)(A)) is amended by striking 2023 and inserting 2024. 
IIIClean Energy Infrastructure 
AGrid Security and Modernization 
1Enhancing Electric Infrastructure Resilience, Reliability, and Energy Security 
31101.Program to enhance electric infrastructure resilience, reliability, and energy security 
(a)ProgramThe Secretary of Energy shall establish a competitive grant program to provide grants to States, units of local government, and Indian tribe economic development entities to enhance energy security through measures for electricity delivery infrastructure hardening and enhanced resilience and reliability.  (b)Purpose of grantsThe Secretary of Energy may make grants on a competitive basis to enable broader use of resiliency-related technologies, upgrades, and institutional measures and practices designed to— 
(1)improve the resilience, reliability, and security of electricity delivery infrastructure;  (2)improve preparedness and restoration time to mitigate power disturbances resulting from physical and cyber attacks, electromagnetic pulse attacks, geomagnetic disturbances, seismic events, severe weather, and climate change; 
(3)continue delivery of power to facilities critical to public health, safety, and welfare, including hospitals, assisted living facilities, and schools;  (4)continue delivery of power to electricity-dependent essential services, including fueling stations and pumps, wastewater and sewage treatment facilities, gas pipeline infrastructure, communications systems, transportation services and systems, and services provided by emergency first responders; 
(5)enhance regional grid resilience and the resilience of electricity-dependent regional infrastructure; and  (6)facilitate greater incorporation of renewable energy generation into the electric grid. 
(c)ExamplesResiliency-related technologies, upgrades, and measures with respect to which grants may be made under this section include— (1)hardening or enhanced protection of utility poles, wiring, cabling, and other distribution components, facilities, or structures; 
(2)advanced grid technologies capable of isolating or repairing problems remotely, such as advanced metering infrastructure, high-tech sensors, grid monitoring and control systems, and remote reconfiguration and redundancy systems;  (3)cybersecurity products and components; 
(4)distributed generation, including back-up generation to power critical facilities and essential services, and related integration components, such as advanced inverter technology;  (5)microgrid systems, including hybrid microgrid systems for isolated communities; 
(6)combined heat and power;  (7)waste heat resources; 
(8)non-grid-scale energy storage technologies;  (9)electronically controlled reclosers and similar technologies for power restoration; 
(10)advanced energy analytics technology, such as internet-based and cloud-based computing solutions and subscription licensing models;  (11)efforts that enhance resilience through planning, preparation, response, and recovery activities; 
(12)operational capabilities to enhance resilience through rapid response recovery; and  (13)efforts to ensure availability of key critical components through contracts, cooperative agreements, stockpiling and prepositioning, or other measures. 
(d)ImplementationSpecific projects or programs established, or to be established, pursuant to grants provided under this section shall be implemented through grant recipients by public and publicly regulated entities on a cost-shared basis.  (e)CooperationIn carrying out projects or programs established, or to be established, pursuant to grants provided under this section, recipients shall cooperate, as applicable, with— 
(1)State public utility commissions;  (2)State energy offices; 
(3)electric infrastructure owners and operators; and  (4)other entities responsible for maintaining electric reliability. 
(f)Data and metrics 
(1)In generalTo the extent practicable, grant recipients shall utilize the most current data, metrics, and frameworks related to— (A)electricity delivery infrastructure hardening and enhancing resilience and reliability; and 
(B)current and future threats, including physical and cyber attacks, electromagnetic pulse, geomagnetic disturbances, seismic events, severe weather, and climate change.  (2)MetricsGrant recipients shall demonstrate to the Secretary of Energy, with measurable and verifiable data, how the deployment of resiliency-related technologies, upgrades, and measures achieve improvements in the resiliency and recovery of electricity delivery infrastructure and related services, including a comparison of data collected before and after deployment. Metrics for demonstrating improvements in resiliency and recovery may include— 
(A)power quality during power disturbances when delivered power does not meet power quality requirements of the customer;  (B)duration of customer interruptions; 
(C)number of customers impacted;  (D)cost impacts, including business and other economic losses; 
(E)impacts on electricity-dependent essential services and critical facilities; and  (F)societal impacts. 
(3)Furthering energy assurance plansGrant recipients shall demonstrate to the Secretary of Energy how projects or programs established, or to be established, pursuant to grants provided under this section further applicable State and local energy assurance plans.  (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $515,000,000 for each of fiscal years 2020 through 2024, of which not more than $15,000,000 per fiscal year may be used for administrative expenses. 
221st Century Power Grid 
31201.Grant program for grid modernization projects 
(a)In generalThe Secretary of Energy shall establish a program to provide financial assistance to eligible partnerships to carry out projects related to the modernization of the electric grid, including— (1)projects for the application of technologies to improve monitoring of, advanced controls for, and prediction of performance of, the distribution system; and 
(2)projects related to transmission system interconnections.  (b)Eligible projectsTo be eligible for financial assistance under subsection (a), a project shall— 
(1)be designed to— (A)improve the resiliency, performance, and efficiency of the future electric grid, while ensuring the continued provision of safe, secure, reliable, and affordable power; or 
(B)deploy a new product or technology that could be used by customers of an electric utility; and  (2)demonstrate— 
(A)secure integration and management of energy resources, including through distributed energy generation, combined heat and power, micro-grids, energy storage, electric vehicles, energy efficiency, demand response, or intelligent loads; or  (B)secure integration and interoperability of communications and information technologies related to the electric grid. 
(c)Cybersecurity planEach project carried out with assistance provided under subsection (a) shall include the development of a cybersecurity plan written in accordance with guidelines developed by the Secretary.  (d)Privacy effects analysisEach project carried out with assistance provided under subsection (a) shall include a privacy effects analysis that evaluates the project in accordance with the Voluntary Code of Conduct of the Department of Energy, commonly known as the DataGuard Energy Data Privacy Program, or the most recent revisions to the privacy program of the Department. 
(e)DefinitionsIn this section: (1)Eligible partnershipThe term eligible partnership means a partnership consisting of two or more entities, which— 
(A)may include— (i)any institution of higher education; 
(ii)a National Laboratory;  (iii)a State or a local government or other public body created by or pursuant to State law; 
(iv)an Indian Tribe;  (v)a Federal power marketing administration; or 
(vi)an entity that develops and provides technology; and  (B)shall include at least one of any of— 
(i)an electric utility;  (ii)a regional transmission organization; or 
(iii)an independent system operator.  (2)Electric utilityThe term electric utility has the meaning given that term in section 3(22) of the Federal Power Act (16 U.S.C. 796(22)), except that such term does not include an entity described in subparagraph (B) of such section. 
(3)Federal power marketing administrationThe term Federal power marketing administration means the Bonneville Power Administration, the Southeastern Power Administration, the Southwestern Power Administration, or the Western Area Power Administration.  (4)Independent system operator; regional transmission organizationThe terms independent system operator and regional transmission organization have the meanings given those terms in section 3 of the Federal Power Act (16 U.S.C. 796). 
(5)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).  (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $200,000,000 for each of fiscal years 2020 through 2024, to remain available until expended. 
31202.Interregional transmission planning reportNot later than 6 months after the date of enactment of this Act, the Secretary of Energy shall submit to Congress a report that— (1)examines the effectiveness of interregional transmission planning processes for identifying transmission projects across regions that provide economic, reliability, or operational benefits, taking into consideration the public interest, the integrity of markets, and the protection of consumers; 
(2)evaluates the current architecture of regional electricity grids (including international transmission connections of such grids) that together comprise the Nation’s electricity grid, with respect to— (A)potential growth in renewable energy generation, including energy generation from offshore wind; 
(B)potential growth in electricity demand; and  (C)retirement of existing electricity generation assets; 
(3)analyzes— (A)the range of benefits that interregional transmission provides; 
(B)the impact of basing transmission project approvals on a comprehensive assessment of the multiple benefits provided;  (C)synchronization of processes described in paragraph (1) among neighboring regions; 
(D)how often interregional transmission planning should be completed;  (E)whether voltage, size, or cost requirements should be a factor in the approval of interregional transmission projects; 
(F)cost allocation methodologies for interregional transmission projects; and  (G)current barriers and challenges to construction of interregional transmission projects; and 
(4)identifies potential changes, based on the analysis under paragraph (3), to the processes described in paragraph (1) to ensure the most efficient, cost effective, and broadly beneficial transmission projects are selected for construction.  3Energy Efficient Transformer Rebate Program 31301.Energy Efficient Transformer Rebate Program (a)DefinitionsIn this section: 
(1)Qualified energy efficient transformerThe term qualified energy efficient transformer means a transformer that meets or exceeds the applicable energy conservation standards described in the tables in subsection (b)(2) and paragraphs (1) and (2) of subsection (c) of section 431.196 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act).  (2)Qualified energy inefficient transformerThe term qualified energy inefficient transformer means a transformer with an equal number of phases and capacity to a transformer described in any of the tables in subsection (b)(2) and paragraphs (1) and (2) of subsection (c) of section 431.196 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act) that— 
(A)does not meet or exceed the applicable energy conservation standards described in paragraph (1); and  (B) (i)was manufactured between January 1, 1985, and December 31, 2006, for a transformer with an equal number of phases and capacity as a transformer described in the table in subsection (b)(2) of section 431.196 of title 10, Code of Federal Regulations (as in effect on the date of enactment of this Act); or 
(ii)was manufactured between January 1, 1990, and December 31, 2009, for a transformer with an equal number of phases and capacity as a transformer described in the table in paragraph (1) or (2) of subsection (c) of that section (as in effect on the date of enactment of this Act).  (3)Qualified entityThe term qualified entity means an owner of industrial or manufacturing facilities, commercial buildings, or multifamily residential buildings, a utility, or an energy service company, that fulfills the requirements of subsection (c). 
(b)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary of Energy shall establish a program to provide rebates to qualified entities for expenditures made by the qualified entity for the replacement of a qualified energy inefficient transformer with a qualified energy efficient transformer.  (c)RequirementsTo be eligible to receive a rebate under this section, an entity shall submit to the Secretary of Energy an application in such form, at such time, and containing such information as the Secretary may require, including demonstrated evidence— 
(1)that the entity purchased a qualified energy efficient transformer;  (2)of the core loss value of the qualified energy efficient transformer; 
(3)of the age of the qualified energy inefficient transformer being replaced;  (4)of the core loss value of the qualified energy inefficient transformer being replaced— 
(A)as measured by a qualified professional or verified by the equipment manufacturer, as applicable; or  (B)for transformers described in subsection (a)(2)(B)(i), as selected from a table of default values as determined by the Secretary in consultation with applicable industry; and 
(5)that the qualified energy inefficient transformer has been permanently decommissioned and scrapped.  (d)Authorized amount of rebateThe amount of a rebate provided under this section shall be— 
(1)for a 3-phase or single-phase transformer with a capacity of not less than 10 and not greater than 2,500 kilovolt-amperes, twice the amount equal to the difference in watts between the core loss value (as measured in accordance with paragraphs (2) and (4) of subsection (c)) of— (A)the qualified energy inefficient transformer; and 
(B)the qualified energy efficient transformer; or  (2)for a transformer described in subsection (a)(2)(B)(i), the amount determined using a table of default rebate values by rated transformer output, as measured in kilovolt-amperes, as determined by the Secretary in consultation with applicable industry. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2020 through 2024, to remain available until expended.  4Strategic Transformer Reserve Program 31401.Strategic Transformer Reserve Program (a)EstablishmentThe Secretary of Energy shall establish a program to reduce the vulnerability of the electric grid to physical attack, cyber attack, electromagnetic pulse, geomagnetic disturbances, severe weather, climate change, and seismic events, including by— 
(1)ensuring that large power transformers, generator step-up transformers, and other critical electric grid equipment are strategically located to ensure timely replacement of such equipment as may be necessary to restore electric grid function rapidly in the event of severe damage to the electric grid due to physical attack, cyber attack, electromagnetic pulse, geomagnetic disturbances, severe weather, climate change, or seismic events; and  (2)establishing a coordinated plan to facilitate transportation of large power transformers and other critical electric grid equipment. 
(b)Transformer Resilience and Advanced Components programThe program established under subsection (a) shall include implementation of the Transformer Resilience and Advanced Components program to— (1)improve large power transformers and other critical electric grid equipment by reducing their vulnerabilities; and 
(2)develop, test, and deploy innovative equipment designs that are more flexible and offer greater resiliency of electric grid functions.  (c)Strategic equipment reserves (1)AuthorizationIn carrying out the program established under subsection (a), the Secretary may establish one or more federally owned strategic equipment reserves, as appropriate, to ensure nationwide access to reserve equipment. 
(2)ConsiderationIn establishing any federally owned strategic equipment reserve, the Secretary may consider existing spare transformer and equipment programs and requirements established by the private sector, regional transmission operators, independent system operators, and State regulatory authorities.  (d)ConsultationThe program established under subsection (a) shall be carried out in consultation with the Federal Energy Regulatory Commission, the Electricity Subsector Coordinating Council, the Electric Reliability Organization, and owners and operators of critical electric infrastructure and defense and military installations. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $75,000,000 for each of fiscal years 2020 through 2024.  BEnergy Efficient Infrastructure 1Efficiency Grants for State and Local Governments 32101.Energy efficient public buildingsSection 125(c) of the Energy Policy Act of 2005 (42 U.S.C. 15822(c)) is amended by striking $30,000,000 for each of fiscal years 2006 through 2010 and inserting $100,000,000 for each of fiscal years 2020 through 2024. 
32102.Energy efficiency and conservation block grant program 
(a)PurposeSection 542(b)(1) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17152(b)(1)) is amended— (1)in subparagraph (A), by striking ; and and inserting a semicolon; 
(2)in subparagraph (B), by striking the semicolon and inserting ; and; and  (3)by adding at the end the following: 
 
(C)diversifies energy supplies, including by facilitating and promoting the use of alternative fuels;.  (b)Use of fundsSection 544(9) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17154(9)) is amended to read as follows: 
 
(9)deployment of energy distribution technologies that significantly increase energy efficiency or expand access to alternative fuels, including— (A)distributed resources; 
(B)district heating and cooling systems; and  (C)infrastructure for delivering alternative fuels;. 
(c)Competitive grantsSection 546(c)(2) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17156(c)(2)) is amended by inserting , including projects to expand the use of alternative fuels before the period at the end.  (d)FundingSection 548(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17158(a)) is amended to read as follows: 
 
(a)Authorization of appropriations 
(1)GrantsThere is authorized to be appropriated to the Secretary for the provision of grants under the program $3,500,000,000 for each of fiscal years 2020 through 2024.  (2)Administrative costsThere is authorized to be appropriated to the Secretary for administrative expenses of the program $35,000,000 for each of fiscal years 2020 through 2024.. 
(e)Technical amendmentsSection 543 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17153) is amended— (1)in subsection (c), by striking subsection (a)(2) and inserting subsection (a)(3); and 
(2)in subsection (d), by striking subsection (a)(3) and inserting subsection (a)(4).  2Smart Building Acceleration 32201.Short titleThis part may be cited as the Smart Building Acceleration Act. 
32202.FindingsCongress finds that— (1)the building sector uses more than 40 percent of the energy of the United States; 
(2)emerging building energy monitoring and control technologies are enabling a transition of the building sector to smart buildings that have dramatically reduced energy use and improved quality of service to occupants;  (3)an analysis of select private-sector smart buildings by the Department of Energy would document the costs and benefits of the emerging technologies, promote the adoption of the technologies, and accelerate the transition to the technologies; 
(4)with over 400,000 buildings, the Federal Government is the largest building owner in the United States; and  (5)the Federal Government can also accelerate the transition to smart building technologies by demonstrating and evaluating emerging smart building technologies using existing programs and funding to showcase selected Federal smart buildings. 
32203.DefinitionsIn this part: (1)DepartmentThe term Department means the Department of Energy. 
(2)ProgramThe term program means the Federal Smart Building Program established under section 32204(a).  (3)SecretaryThe term Secretary means the Secretary of Energy. 
(4)Smart buildingThe term smart building means a building, or collection of buildings, with an energy system that— (A)is flexible and automated; 
(B)has extensive operational monitoring and communication connectivity, allowing remote monitoring and analysis of all building functions;  (C)takes a systems-based approach in integrating the overall building operations for control of energy generation, consumption, and storage; 
(D)communicates with utilities and other third-party commercial entities, if appropriate;  (E)protects the health and safety of occupants and workers; and 
(F)is cybersecure.  (5)Smart building acceleratorThe term smart building accelerator means an initiative that is designed to demonstrate specific innovative policies and approaches— 
(A)with clear goals and a clear timeline; and  (B)that, on successful demonstration, would accelerate investment in energy efficiency. 
(6)Internet of things technology solutionThe term internet of things technology solution means a solution that improves energy efficiency and predictive maintenance through cutting edge technologies that utilize internet connected technologies including sensors, intelligent gateways, and security embedded hardware.  32204.Federal smart building program (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall, in consultation with the Administrator of General Services, establish a program to be known as the Federal Smart Building Program— 
(1)to implement smart building technology; and  (2)to demonstrate the costs and benefits of smart buildings. 
(b)Selection 
(1)In generalThe Secretary shall coordinate the selection of not fewer than 1 building from among each of several key Federal agencies, as described in subsection (d), to compose an appropriately diverse set of smart buildings based on size, type, and geographic location.  (2)Inclusion of commercially operated buildingsIn making selections under paragraph (1), the Secretary may include buildings that are owned by the Federal Government but are commercially operated. 
(c)TargetsNot later than 18 months after the date of enactment of this Act, the Secretary shall establish targets for the number of smart buildings to be commissioned and evaluated by key Federal agencies by 3 years and 6 years after the date of enactment of this Act.  (d)Federal agency describedThe key Federal agencies referred to subsection (b)(1) shall include buildings operated by— 
(1)the Department of the Army;  (2)the Department of the Navy; 
(3)the Department of the Air Force;  (4)the Department; 
(5)the Department of the Interior;  (6)the Department of Veterans Affairs; and 
(7)the General Services Administration.  (e)RequirementIn implementing the program, the Secretary shall leverage existing financing mechanisms including energy savings performance contracts, utility energy service contracts, and annual appropriations. 
(f)EvaluationUsing the guidelines of the Federal Energy Management Program relating to whole-building evaluation, measurement, and verification, the Secretary shall evaluate the costs and benefits of the buildings selected under subsection (b), including an identification of— (1)which advanced building technologies— 
(A)are most cost-effective; and  (B)show the most promise for— 
(i)increasing building energy savings;  (ii)increasing service performance to building occupants; 
(iii)reducing environmental impacts; and  (iv)establishing cybersecurity; and 
(2)any other information the Secretary determines to be appropriate.  (g)AwardsThe Secretary may expand awards made under the Federal Energy Management Program and the Better Building Challenge to recognize specific agency achievements in accelerating the adoption of smart building technologies. 
32205.Survey of private sector smart buildings 
(a)SurveyThe Secretary shall conduct a survey of privately owned smart buildings throughout the United States, including commercial buildings, laboratory facilities, hospitals, multifamily residential buildings, and buildings owned by nonprofit organizations and institutions of higher education.  (b)SelectionFrom among the smart buildings surveyed under subsection (a), the Secretary shall select not fewer than 1 building each from an appropriate range of building sizes, types, and geographic locations. 
(c)EvaluationUsing the guidelines of the Federal Energy Management Program relating to whole-building evaluation, measurement, and verification, the Secretary shall evaluate the costs and benefits of the buildings selected under subsection (b), including an identification of— (1)which advanced building technologies and systems— 
(A)are most cost-effective; and  (B)show the most promise for— 
(i)increasing building energy savings;  (ii)increasing service performance to building occupants; 
(iii)reducing environmental impacts; and  (iv)establishing cybersecurity; and 
(2)any other information the Secretary determines to be appropriate.  32206.Leveraging existing programs (a)Better building challengeAs part of the Better Building Challenge of the Department, the Secretary, in consultation with major private sector property owners, shall develop smart building accelerators to demonstrate innovative policies and approaches that will accelerate the transition to smart buildings in the public, institutional, and commercial buildings sectors. 
(b)Research and development 
(1)In generalThe Secretary shall conduct research and development to address key barriers to the integration of advanced building technologies and to accelerate the transition to smart buildings.  (2)InclusionThe research and development conducted under paragraph (1) shall include research and development on— 
(A)achieving whole-building, systems-level efficiency through smart system and component integration;  (B)improving physical components, such as sensors and controls, to be adaptive, anticipatory, and networked; 
(C)reducing the cost of key components to accelerate the adoption of smart building technologies;  (D)data management, including the capture and analysis of data and the interoperability of the energy systems; 
(E)protecting against cybersecurity threats and addressing security vulnerabilities of building systems or equipment;  (F)business models, including how business models may limit the adoption of smart building technologies and how to support transactive energy; 
(G)integration and application of combined heat and power systems and energy storage for resiliency;  (H)characterization of buildings and components; 
(I)consumer and utility protections;  (J)continuous management, including the challenges of managing multiple energy systems and optimizing systems for disparate stakeholders; 
(K)integration of internet of things technology solutions, including measures to increase water and energy efficiency, improve water quality, support real-time utility management, and enable actionable analytics and predictive maintenance to improve building systems long-term viability; and  (L)other areas of research and development, as determined appropriate by the Secretary. 
32207.ReportNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter until a total of 3 reports have been made, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives a report on— (1)the establishment of the Federal Smart Building Program and the evaluation of Federal smart buildings under section 32204; 
(2)the survey and evaluation of private sector smart buildings under section 32205; and  (3)any recommendations of the Secretary to further accelerate the transition to smart buildings. 
3Weatherization Assistance Program 
32301.Short titleThis part may be cited as the Weatherization Enhancement and Local Energy Efficiency Investment and Accountability Act.  32302.Weatherization assistance program (a)Reauthorization of weatherization assistance programSection 422 of the Energy Conservation and Production Act (42 U.S.C. 6872) is amended by striking appropriated— and all that follows through 2012.. and inserting appropriated $350,000,000 for each of fiscal years 2020 through 2024.. 
(b)Modernizing the definition of weatherization materialsSection 412(9)(J) of the Energy Conservation and Production Act (42 U.S.C. 6862(9)(J)) is amended— (1)by inserting , including renewable energy technologies and other advanced technologies, after devices or technologies; and 
(2)by striking , after consulting with the Secretary of Housing and Urban Development, the Secretary of Agriculture, and the Director of the Community Services Administration.  (c)Consideration of health benefitsSection 413(b) of the Energy Conservation and Production Act (42 U.S.C. 6863(b)) is amended— 
(1)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; and  (2)by inserting after paragraph (3), the following: 
 
(4)The Secretary may amend the regulations prescribed under paragraph (1) to provide that the standards described in paragraph (2)(A) take into consideration improvements in the health and safety of occupants of dwelling units, and other non-energy benefits, from weatherization..  (d)Contractor optimization (1)In generalThe Energy Conservation and Production Act is amended by inserting after section 414B (42 U.S.C. 6864b) the following: 
 
414C.Contractor optimization 
(a)In generalThe Secretary may request that entities receiving funding from the Federal Government or from a State through a weatherization assistance program under section 413 or section 414 perform periodic reviews of the use of private contractors in the provision of weatherization assistance, and encourage expanded use of contractors as appropriate.  (b)Use of training fundsEntities described in subsection (a) may use funding described in such subsection to train private, non-Federal entities that are contracted to provide weatherization assistance under a weatherization program, in accordance with rules determined by the Secretary.. 
(2)Table of contents amendmentThe table of contents for the Energy Conservation and Production Act is amended by inserting after the item relating to section 414B the following:   Sec. 414C. Contractor optimization..  (e)Financial assistance for WAP enhancement and innovation (1)In generalThe Energy Conservation and Production Act is amended by inserting after section 414C (as added by subsection (d) of this section) the following: 
 
414D.Financial assistance for WAP enhancement and innovation 
(a)PurposesThe purposes of this section are— (1)to expand the number of dwelling units that are occupied by low-income persons that receive weatherization assistance by making such dwelling units weatherization-ready; 
(2)to promote the deployment of renewable energy in dwelling units that are occupied by low-income persons;  (3)to ensure healthy indoor environments by enhancing or expanding health and safety measures and resources available to dwellings that are occupied by low-income persons; and 
(4)to disseminate new methods and best practices among entities providing weatherization assistance.  (b)Financial assistanceThe Secretary shall, to the extent funds are made available, award financial assistance through a competitive process to entities receiving funding from the Federal Government or from a State through a weatherization program under section 413 or section 414, or to nonprofit entities, to be used by such an entity— 
(1)with respect to dwelling units that are occupied by low-income persons, to— (A)implement measures to make such dwelling units weatherization-ready by addressing structural, plumbing, roofing, and electrical issues, environmental hazards, or other measures that the Secretary determines to be appropriate; 
(B)install energy efficiency technologies, including home energy management systems, smart devices, and other technologies the Secretary determines to be appropriate;  (C)install renewable energy systems (as defined in section 415(c)(6)(A)); and 
(D)implement measures to ensure healthy indoor environments by improving indoor air quality, accessibility, and other healthy homes measures as determined by the Secretary;  (2)to improve the capability of the entity— 
(A)to significantly increase the number of energy retrofits performed by such entity;  (B)to replicate best practices for work performed pursuant to this section on a larger scale; and 
(C)to leverage additional funds to sustain the provision of weatherization assistance and other work performed pursuant to this section after financial assistance awarded under this section is expended;  (3)for innovative outreach and education regarding the benefits and availability of weatherization assistance and other assistance available pursuant to this section; 
(4)for quality control of work performed pursuant to this section;  (5)for data collection, measurement, and verification with respect to such work; 
(6)for program monitoring, oversight, evaluation, and reporting regarding such work;  (7)for labor, training, and technical assistance relating to such work; 
(8)for planning, management, and administration (up to a maximum of 15 percent of the assistance provided); and  (9)for such other activities as the Secretary determines to be appropriate. 
(c)Award factorsIn awarding financial assistance under this section, the Secretary shall consider— (1)the applicant’s record of constructing, renovating, repairing, or making energy efficient single-family, multifamily, or manufactured homes that are occupied by low-income persons, either directly or through affiliates, chapters, or other partners (using the most recent year for which data are available); 
(2)the number of dwelling units occupied by low-income persons that the applicant has built, renovated, repaired, weatherized, or made more energy efficient in the 5 years preceding the date of the application;  (3)the qualifications, experience, and past performance of the applicant, including experience successfully managing and administering Federal funds; 
(4)the strength of an applicant’s proposal to achieve one or more of the purposes under subsection (a);  (5)the extent to which such applicant will utilize partnerships and regional coordination to achieve one or more of the purposes under subsection (a); 
(6)regional and climate zone diversity;  (7)urban, suburban, and rural localities; and 
(8)such other factors as the Secretary determines to be appropriate.  (d)Applications (1)AdministrationTo be eligible for an award of financial assistance under this section, an applicant shall submit to the Secretary an application in such manner and containing such information as the Secretary may require. 
(2)AwardsSubject to the availability of appropriations, not later than 270 days after the date of enactment of this section, the Secretary shall make a first award of financial assistance under this section.  (e)Maximum amount and term (1)In generalThe total amount of financial assistance awarded to an entity under this section shall not exceed $2,000,000. 
(2)Technical and training assistanceThe total amount of financial assistance awarded to an entity under this section shall be reduced by the cost of any technical and training assistance provided by the Secretary that relates to such financial assistance.  (3)TermThe term of an award of financial assistance under this section shall not exceed 3 years. 
(f)RequirementsNot later than 90 days after the date of enactment of this section, the Secretary shall issue requirements to implement this section, including, for entities receiving financial assistance under this section— (1)standards for allowable expenditures; 
(2)a minimum saving-to-investment ratio; and  (3)standards for— 
(A)training programs;  (B)energy audits; 
(C)the provision of technical assistance;  (D)monitoring activities carried out using such financial assistance; 
(E)verification of energy and cost savings;  (F)liability insurance requirements; and 
(G)recordkeeping and reporting requirements, which shall include reporting to the Office of Weatherization and Intergovernmental Programs of the Department of Energy applicable data on each dwelling unit retrofitted or otherwise assisted pursuant to this section.  (g)Compliance with State and local lawNothing in this section supersedes or otherwise affects any State or local law, to the extent that the State or local law contains a requirement that is more stringent than the applicable requirement of this section. 
(h)Review and evaluationThe Secretary shall review and evaluate the performance of each entity that receives an award of financial assistance under this section (which may include an audit).  (i)Annual reportThe Secretary shall submit to Congress an annual report that provides a description of— 
(1)actions taken under this section to achieve the purposes of this section; and  (2)accomplishments as a result of such actions, including energy and cost savings achieved. 
(j)Funding 
(1)Amounts 
(A)In generalFor each of fiscal years 2020 through 2024, of the amount made available under section 422 for such fiscal year to carry out the weatherization program under this part (not including any of such amount made available for Department of Energy headquarters training or technical assistance), not more than— (i)2 percent of such amount (if such amount is $225,000,000 or more but less than $260,000,000) may be used to carry out this section; 
(ii)4 percent of such amount (if such amount is $260,000,000 or more but less than $300,000,000) may be used to carry out this section; and  (iii)6 percent of such amount (if such amount is $300,000,000 or more) may be used to carry out this section. 
(B)MinimumFor each of fiscal years 2020 through 2024, if the amount made available under section 422 (not including any of such amount made available for Department of Energy headquarters training or technical assistance) for such fiscal year is less than $225,000,000, no funds shall be made available to carry out this section.  (2)LimitationFor any fiscal year, the Secretary may not use more than $25,000,000 of the amount made available under section 422 to carry out this section.. 
(2)Table of contentsThe table of contents for the Energy Conservation and Production Act is amended by inserting after the item relating to section 414C the following:   Sec. 414D. Financial assistance for WAP enhancement and innovation..  (f)Increase in administrative fundsSection 415(a)(1) of the Energy Conservation and Production Act (42 U.S.C. 6865(a)(1)) is amended by striking 10 percent and inserting 15 percent. 
(g)Amending re-Weatherization dateParagraph (2) of section 415(c) of the Energy Conservation and Production Act (42 U.S.C. 6865(c)) is amended to read as follows:  (2)Dwelling units weatherized (including dwelling units partially weatherized) under this part, or under other Federal programs (in this paragraph referred to as ‘previous weatherization’), may not receive further financial assistance for weatherization under this part until the date that is 15 years after the date such previous weatherization was completed. This paragraph does not preclude dwelling units that have received previous weatherization from receiving assistance and services (including the provision of information and education to assist with energy management and evaluation of the effectiveness of installed weatherization materials) other than weatherization under this part or under other Federal programs, or from receiving non-Federal assistance for weatherization.. 
32303.Report on waiversNot later than 180 days after the date of enactment of this Act, the Secretary of Energy shall submit to Congress a report on the status of any request for a waiver of any requirement under section 200.313 of title 2, Code of Federal Regulations, as such requirement applies with respect to the weatherization assistance program under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.), including a description of any such waiver that has been granted and any such request for a waiver that has been considered but not granted.  4Smart Energy and Water Efficiency 32401.Short titleThis part may be cited as the Smart Energy and Water Efficiency Act of 2019. 
32402.Smart energy and water efficiency program 
(a)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means— 
(A)a municipality;  (B)a water district; and 
(C)any other entity that provides water, wastewater, or water reuse services, including a joint water and power authority.  (2)SecretaryThe term Secretary means the Secretary of Energy. 
(3)Smart energy and water efficiency programThe term smart energy and water efficiency program or program means the program established under subsection (b).  (b)Smart energy and water efficiency program (1)In generalThe Secretary shall establish and carry out a smart energy and water efficiency program in accordance with this section. 
(2)Eligible projectsIn carrying out the smart energy and water efficiency program, the Secretary shall award grants to eligible entities to carry out projects that implement advanced and innovative technology-based solutions that will improve the energy or water efficiency of water, wastewater, or water reuse systems to— (A)help eligible entities make significant progress in conserving water, conserving energy, or reducing the operating costs of such systems; 
(B)support the implementation of innovative processes or the installation of advanced automated systems that provide real-time data on energy and water; or  (C)improve predictive maintenance of water, wastewater, or water reuse systems through the use of Internet-connected technologies, such as sensors, intelligent gateways, or security embedded in hardware. 
(3)Project selection 
(A)In generalThe Secretary shall make competitive, merit-reviewed grants under the program to not fewer than 3, but not more than 5, eligible entities.  (B)Selection criteriaIn selecting an eligible entity to receive a grant under the program, the Secretary shall consider— 
(i)energy and cost savings anticipated to result from the project;  (ii)the innovative nature, commercial viability, and reliability of the technology to be used; 
(iii)the degree to which the project integrates innovative sensors, software, hardware, analytics, and management tools;  (iv)the anticipated cost-effectiveness of the project in terms of energy savings, water savings or reuse, and infrastructure costs averted; 
(v)whether the technology can be deployed in a variety of geographic regions and the degree to which the technology can be implemented on a smaller or larger scale, including whether the technology can be implemented by other types of eligible entities; and  (vi)whether implementation of the project will be complete within 5 years. 
(C)Applications 
(i)In generalSubject to clause (ii), an eligible entity seeking a grant under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary determines to be necessary.  (ii)ContentsAn application under clause (i) shall, at a minimum, include— 
(I)a description of the project;  (II)a description of the technology to be used in the project; 
(III)the anticipated results, including energy and water savings, of the project;  (IV)a comprehensive budget for the project; and 
(V)the number of households or customers that are served by the eligible entity and will benefit from the project.  (4)Administration (A)In generalNot later than 300 days after the date of enactment of this Act, the Secretary shall select grant recipients under this section. 
(B)EvaluationsThe Secretary shall annually for 5 years carry out an evaluation of each project for which a grant is provided under this section that— (i)evaluates the progress and effects of the project; and 
(ii)assesses the degree to which the project can be replicated in other regions, systems, and situations.  (C)Technical assistanceOn the request of a grant recipient, the Secretary shall provide technical assistance to the grant recipient to carry out the project. 
(D)Best practicesThe Secretary shall make available to the public— (i)a copy of each evaluation carried out under subparagraph (B); and 
(ii)a description of any best practices identified by the Secretary as a result of those evaluations.  (E)Report to CongressNot later than the date on which the Secretary completes the last evaluation required under subparagraph (B), the Secretary shall submit to Congress a report containing the results of each evaluation carried out under such subparagraph. 
(c)Authorization of appropriationsThere is authorized to be appropriated $15,000,000 to carry out this section, to remain available until expended.  5Accelerated Adoption of Energy Efficient Engines and Vehicles 32501.Reauthorization of diesel emissions reduction programSection 797(a) of the Energy Policy Act of 2005 (42 U.S.C. 16137(a)) is amended— 
(1)by striking $100,000,000 and inserting $200,000,000; and  (2)by striking 2016 and inserting 2024. 
32502.Reauthorization of clean school buses program 
(a)Definitions 
(1)Alternative fuelSection 741(a)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16091(a)) is amended— (A)in subparagraph (B), by striking or after the semicolon; 
(B)in subparagraph (C), by striking the period at the end and inserting ; or; and  (C)by adding at the end the following new subparagraph: 
 
(D)electricity..  (2)Clean school busSection 741(a)(3) of the Energy Policy Act of 2005 (42 U.S.C. 16091(a)(3)) is amended by striking that— and all that follows through (B) is operated and inserting that is operated. 
(b)Program for Retrofit or Replacement of Certain Existing School Buses with Clean School Buses 
(1)Priority of grant applicationsSection 741(b)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16091(b)(2)) is amended— (A)in subparagraph (A), by inserting before the period at the end with clean school buses with low or zero emissions; and 
(B)by amending subparagraph (B) to read as follows:  (B)RetrofittingIn the case of grant applications to retrofit school buses, the Administrator shall give— 
(i)highest priority to applicants that propose to retrofit school buses manufactured in or after model year 1991 to become clean school buses with low or zero emissions; and  (ii)second highest priority to applicants that otherwise propose to retrofit school buses manufactured in or after model year 1991 to become clean school buses.. 
(2)Use of school bus fleetSection 741(b)(3)(B) of the Energy Policy Act of 2005 (42 U.S.C. 16091(b)(3)(B)) is amended by inserting charged, after operated,.  (3)Replacement grantsParagraph (5) of section 741(b) of the Energy Policy Act of 2005 (42 U.S.C. 16091(b)) is amended to read as follows: 
 
(5)Replacement grantsIn the case of grants to replace school buses— (A)the Administrator may award the grants for up to 60 percent of the replacement costs; and 
(B)such replacement costs may include the costs of acquiring the clean school buses and charging and fueling infrastructure..  (4)Ultra low-sulfur diesel fuelSection 741(b) of the Energy Policy Act of 2005 (42 U.S.C. 16091(b)) is amended— 
(A)by striking paragraph (6); and  (B)by redesignating paragraphs (7) and (8) as paragraphs (6) and (7), respectively. 
(c)EducationParagraph (1) of section 741(c) of the Energy Policy Act of 2005 (42 U.S.C. 16091(c)) is amended to read as follows:  (1)In generalNot later than 90 days after the date of enactment of the Leading Infrastructure for Tomorrow’s America Act, the Administrator shall develop an education outreach program to promote and explain the grant program under subsection (b), as amended by such Act.. 
(d)Authorization of AppropriationsSection 741(d) of the Energy Policy Act of 2005 (42 U.S.C. 16091(d)) is amended by striking until expended— and all that follows through the end of the subsection and inserting until expended, $50,000,000 for each of fiscal years 2020 through 2024..  6Energy Improvements at Public School Facilities 32601.Grants for energy efficiency improvements and renewable energy improvements at public school facilities (a)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means a consortium of— (A)one local educational agency; and 
(B)one or more— (i)schools; 
(ii)nonprofit organizations;  (iii)for-profit organizations; or 
(iv)community partners that have the knowledge and capacity to partner and assist with energy improvements.  (2)Energy improvementsThe term energy improvements means— 
(A)any improvement, repair, or renovation, to a school that will result in a direct reduction in school energy costs including but not limited to improvements to building envelope, air conditioning, ventilation, heating system, domestic hot water heating, compressed air systems, distribution systems, lighting, power systems and controls;  (B)any improvement, repair, renovation, or installation that leads to an improvement in teacher and student health including but not limited to indoor air quality, daylighting, ventilation, electrical lighting, and acoustics; and 
(C)the installation of renewable energy technologies (such as wind power, photovoltaics, solar thermal systems, geothermal energy, hydrogen-fueled systems, biomass-based systems, biofuels, anaerobic digesters, and hydropower) involved in the improvement, repair, or renovation to a school.  (b)AuthorityFrom amounts made available for grants under this section, the Secretary of Energy shall provide competitive grants to eligible entities to make energy improvements authorized by this section. 
(c)PriorityIn making grants under this subsection, the Secretary shall give priority to eligible entities that have renovation, repair, and improvement funding needs and are— (1)a high-need local educational agency, as defined in section 2102 of the Elementary and Secondary Education Act of 1965 (20 14 U.S.C. 6602); or 
(2)a local educational agency designated with a metrocentric locale code of 41, 42, or 43 as determined by the National Center for Education Statistics (NCES), in conjunction with the Bureau of the Census, using the NCES system for classifying local educational agencies.  (d)Competitive criteriaThe competitive criteria used by the Secretary shall include the following: 
(1)The fiscal capacity of the eligible entity to meet the needs for improvements of school facilities without assistance under this section, including the ability of the eligible entity to raise funds through the use of local bonding capacity and otherwise.  (2)The likelihood that the local educational agency or eligible entity will maintain, in good condition, any facility whose improvement is assisted. 
(3)The potential energy efficiency and safety benefits from the proposed energy improvements.  (e)ApplicationsTo be eligible to receive a grant under this section, an applicant must submit to the Secretary an application that includes each of the following: 
(1)A needs assessment of the current condition of the school and facilities that are to receive the energy improvements.  (2)A draft work plan of what the applicant hopes to achieve at the school and a description of the energy improvements to be carried out. 
(3)A description of the applicant’s capacity to provide services and comprehensive support to make the energy improvements.  (4)An assessment of the applicant’s expected needs for operation and maintenance training funds, and a plan for use of those funds, if any. 
(5)An assessment of the expected energy efficiency and safety benefits of the energy improvements.  (6)A cost estimate of the proposed energy improvements. 
(7)An identification of other resources that are available to carry out the activities for which funds are requested under this section, including the availability of utility programs and public benefit funds.  (f)Use of grant amounts (1)In generalThe recipient of a grant under this section shall use the grant amounts only to make the energy improvements contemplated in the application, subject to the other provisions of this subsection. 
(2)Operation and maintenance trainingThe recipient may use up to 5 percent for operation and maintenance training for energy efficiency and renewable energy improvements (such as maintenance staff and teacher training, education, and preventative maintenance training).  (3)AuditThe recipient may use funds for a third-party investigation and analysis for energy improvements (such as energy audits and existing building commissioning). 
(4)Continuing educationThe recipient may use up to 1 percent of the grant amounts to develop a continuing education curriculum relating to energy improvements.  (g)Contracting requirements (1)Davis-baconAny laborer or mechanic employed by any contractor or subcontractor in the performance of work on any energy improvements funded by a grant under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act). 
(2)CompetitionEach applicant that receives funds shall ensure that, if the applicant carries out repair or renovation through a contract, any such contract process— (A)ensures the maximum number of qualified bidders, including small, minority, and women-owned businesses, through full and open competition; and 
(B)gives priority to businesses located in, or resources common to, the State or the geographical area in which the project is carried out.  (h)ReportingEach recipient of a grant under this section shall submit to the Secretary, at such time as the Secretary may require, a report describing the use of such funds for energy improvements, the estimated cost savings realized by those energy improvements, the results of any audit, the use of any utility programs and public benefit funds and the use of performance tracking for energy improvements (such as the Department of Energy: Energy Star program or LEED for Existing Buildings). 
(i)Best practicesThe Secretary shall develop and publish guidelines and best practices for activities carried out under this section.  (j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2020 through 2024. 
7Homeowner Managing Energy Savings 
32701.Short titleThis part may be cited as the Home Owner Managing Energy Savings Act of 2019 or the HOMES Act.  32702.DefinitionsIn this part: 
(1)BPIThe term BPI means the Building Performance Institute.  (2)Energy auditThe term energy audit means an inspection, survey, and analysis of energy flows for energy conservation in a building, process, or system to reduce the amount of energy input into the system without negatively affecting the output. An energy audit is the first step in identifying opportunities to reduce energy expense and carbon footprints. 
(3)Electric utilityThe term electric utility means any company, person, cooperative, State, or Indian tribe agency that delivers or sells electric energy at retail, including nonregulated utilities, utilities that are subject to State or Indian tribe rate regulation, and Federal power marketing administrations.  (4)Federal rebate processing systemThe term Federal Rebate Processing System means the Federal Rebate Processing System established under section 32703(b). 
(5)HomeThe term home means a residential dwelling unit in a building with no more than 4 dwelling units that— (A)is located in the United States; 
(B)was constructed before the date of enactment of this Act; and  (C)is occupied at least six months out of the year. 
(6)Home energy savings retrofit rebate programThe terms Home Energy Savings Retrofit Rebate Program or Program means the Home Energy Savings Retrofit Rebate Program established under section 32703(a).  (7)HomeownerThe term homeowner means the owner of an owner-occupied home or a tenant-occupied home. 
(8)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).  (9)Natural gas utilityThe term natural gas utility means any company, person, cooperative, State or local governmental agency or instrumentality, or Indian tribe that transports, distributes, or sells natural gas at retail. 
(10)Qualified contractorThe term qualified contractor means a residential energy efficiency contractor that meets minimum applicable requirements established under section 32704.  (11)Qualified home energy efficiency retrofitThe term qualified home energy efficiency retrofit means a retrofit described in section 32708(d). 
(12)Quality assurance programThe term quality assurance program means a program established under this part, or recognized by the Secretary under this part, to oversee the delivery of home efficiency retrofit programs to ensure that work is performed in accordance with standards and criteria established under this part. Delivery of retrofit programs includes delivery of quality assurance reviews of rebate applications and field inspections. Individuals performing quality assurance work under a quality assurance program must be certified under an ANSI accredited quality control inspection certification designation.  (13)Quality assurance providerThe term quality assurance provider means any entity that meets the minimum applicable requirements established under section 32706. 
(14)Rebate aggregatorThe term rebate aggregator means an entity that meets the requirements of section 32705.  (15)RESNETThe term RESNET means the Residential Energy Services Network, which is a nonprofit certification and standard setting organization for home energy raters that evaluate the energy performance of a home and Energy Smart Contractors that make energy improvements to the home. 
(16)SecretaryThe term Secretary means the Secretary of Energy.  (17)StateThe term State means— 
(A)a State;  (B)the District of Columbia; 
(C)the Commonwealth of Puerto Rico;  (D)Guam; 
(E)American Samoa;  (F)the Commonwealth of the Northern Mariana Islands; 
(G)the United States Virgin Islands; and  (H)any other territory or possession of the United States. 
32703.Home Energy Savings Retrofit Rebate Program 
(a)In generalThe Secretary shall establish the Home Energy Savings Retrofit Rebate Program.  (b)Federal rebate processing system (1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of the Treasury, shall— 
(A)establish a Federal Rebate Processing System which shall serve as a database and information technology system that will allow rebate aggregators to submit claims for reimbursement using standard data protocols;  (B)establish a national retrofit website that provides information on the Home Energy Savings Retrofit Rebate Program, including— 
(i)how to determine whether particular efficiency measures are eligible for rebates; and  (ii)how to participate in the Program; and 
(C)make available model forms for demonstrating compliance with all applicable requirements of this part, which shall be required to be submitted by— (i)each qualified contractor on completion of an eligible home energy retrofit; and 
(ii)each quality assurance provider on completion of field verification.  (2)Model formsIn carrying out paragraph (1)(C), the Secretary shall convene a group of stakeholders that are directly and materially affected by the Program to develop the final forms. 
32704.Contractors 
(a)Contractor qualificationsA contractor may perform retrofit work under the Home Energy Savings Retrofit Rebate Program in a State if the contractor— (1)meets all applicable contractor licensing requirements established by the State; 
(2)is— (A)accredited by— 
(i)BPI as a BPI GoldStar Contractor;  (ii)RESNET as an Energy Smart Home Performance Team; 
(iii)ACCA as a QA Home Performance Contractor;  (iv)a State-based certification program established to carry out State energy, clean air, or environmental programs; or 
(v)an equivalent accreditation program approved by the Secretary for this purpose; or  (B)the general contractor, and— 
(i)subjects the energy efficiency retrofit to a third-party review by a party approved by the Secretary and a quality assurance inspection authorized by the Secretary; and  (ii)employs, or utilizes subcontractors who employ, individuals to complete individual or comprehensive scopes of work related to the energy efficiency retrofit who are certified by— 
(I)BPI;  (II)RESNET; 
(III)NATE;  (IV)ACCA; 
(V)LIUNA;  (VI)the Regional and State Department of Energy Weatherization Training Centers; or 
(VII)other contractor or worker certification programs approved by the Secretary;  (3)holds insurance coverage of at least $1,000,000 for general liability, and for such other purposes and in such other amounts as required by the State; 
(4)provides warranties to the homeowner that completed work will— (A)be free of significant defects; 
(B)be installed in accordance with the specifications of the manufacturer, and all applicable State and local codes; and  (C)perform properly for a period of at least 1 year after the date of completion of the work; and 
(5)completes an energy audit to determine the impact of the proposed energy efficiency measures in accordance with an ANSI accredited energy auditing standard.  (b)Agreement between contractor and homeownerA contractor who performs retrofit work under the Home Energy Savings Retrofit Rebate Program must sign a written or electronic contract with the homeowner that includes— 
(1)an agreement to not increase the cost of the home improvement as a result of the rebates received under this part with respect to physical improvements made to the home;  (2)if the contractor and homeowner choose the transferable rebate option authorized under section 32707, an agreement to provide the homeowner, before a contract is executed between the contractor and the homeowner covering the eligible work, a notice of the rebate amount the contractor intends to apply for with respect to eligible work under this part; and 
(3)a notice that the homeowner acknowledges that they— (A)reviewed the national retrofit website for the Program; 
(B)understand the scope of work intended to be completed and that such work may be eligible for a rebate under the Program; and  (C)understand that the rebate funds are fully subject to availability from the Department of Energy or rebate aggregator and not within the control of the contractor. 
32705.Rebate aggregators 
(a)In generalThe Secretary shall develop a network of rebate aggregators or a national rebate aggregator that can facilitate the delivery of rebates to homeowners or contractors participating in the Home Energy Savings Retrofit Rebate Program by— (1)reviewing the proposed rebate application for completeness and accuracy; 
(2)reviewing measures for eligibility in accordance with this part;  (3)providing data to the Federal Rebate Processing System consistent with data protocols established by the Secretary; and 
(4)not later than 30 days after the date of receipt, distributing funds received from the Department of Energy to homeowners or contractors.  (b)EligibilityTo be eligible to apply to the Secretary for approval as a rebate aggregator, an entity shall be— 
(1)a Home Performance with Energy Star program sponsor;  (2)an entity administering a residential or building energy efficiency retrofit program, solar program, or other such program impacting energy efficiency in homes established or approved by a State or local government; 
(3)a Federal power marketing administration, an electric utility, or a natural gas utility that has— (A)a residential energy efficiency retrofit program; and 
(B)a quality assurance provider or provider network; or  (4)an entity that demonstrates to the Secretary that the entity can perform the functions of a rebate aggregator, without disrupting existing residential retrofits in the States that are incorporating the Home Energy Savings Retrofit Rebate Program, including demonstration of— 
(A)the capability to provide electronic data to the Federal Rebate Processing System;  (B)a financial system that is capable of tracking the distribution of rebates to participating contractors; and 
(C)coordination and cooperation by the entity with the appropriate State energy office regarding participation in the existing energy efficiency programs that will be delivering the Home Energy Savings Retrofit Rebate Program.  (c)Public utility commission efficiency targetsThe Secretary shall— 
(1)develop guidelines for States and local governments to use to allow utilities participating as rebate aggregators to count the energy savings from the participation of the utilities toward State and local level energy savings targets; and  (2)work with States and local governments to assist in the adoption of those guidelines for the purposes and duration of the Home Energy Savings Retrofit Rebate Program. 
32706.Quality assurance providers 
(a)QualificationsAn entity shall be considered a quality assurance provider under this part only if the entity is qualified through— (1)the BPI; 
(2)RESNET; or  (3)any other entity designated by the Secretary such as a State, local government, or State-approved or local government-approved residential energy efficiency retrofit program. 
(b)FunctionsA quality assurance provider shall— (1)be independent of the contractor; 
(2)confirm that contractors or installers of home energy efficiency retrofits meet the qualification requirements of this part; and  (3)perform field inspections to confirm the compliance of the retrofit work and the simulated energy savings under the Home Energy Savings Retrofit Rebate Program. 
32707.Transferability of home energy savings rebateA homeowner may transfer the rebate provided under the Home Energy Savings Retrofit Rebate Program to the contractor performing the retrofit work if the contractor completes a form that accompanies the rebate form developed under section 32703(b). This form, to be made publically available by the Secretary 90 days after the date of enactment of this Act, must be approved by paper signature or electronically by the homeowner and include— (1)the amount of the rebate the contractor will submit for disbursement to the contractor; 
(2)the level of energy use reduction of the home retrofit certified under section 32708(e)(4), and assurance that the contractor will provide the certificate to the homeowner within 30 days of receipt from the Department of Energy;  (3)a documentation report of the retrofit performed and paid by the homeowner; and 
(4)confirmation from the homeowner that they understand they have the right to submit directly for the rebate and have chosen to transfer the credit in full to the contractor.  32708.Home Energy Savings Retrofit Rebate Program (a)In generalIf a qualified home energy efficiency retrofit of a home is carried out after the date of enactment of this Act by a qualified contractor in accordance with this part, subject to appropriations made available for such purpose, rebates shall be awarded for retrofits that achieve home energy savings in accordance with this part. 
(b)Amount of rebates 
(1)In generalSubject to subsection (e), the amount of a rebate provided to the owner of a home or a designee of the owner under this section shall be determined in accordance with the following formula: (A)Retrofits that are projected to save at least 20 percent of energy use (Home Performance Retrofits) shall receive a rebate of $2,500. 
(B)Retrofits that are projected to save at least 40 percent of energy use (Deep Home Performance Retrofits) shall receive a rebate of $5,000.  (2)Rebate payment (A)In generalThe rebate shall be paid, based on energy savings as calculated under subsection (e), within 60 days after— 
(i)submission of the required rebate forms; and  (ii)the completion of any quality assurance assessment required under subparagraph (B). 
(B)Quality assurance assessmentsThe Secretary shall establish a schedule of required quality assurance assessments. In the first year of the Program, the first 10 homes retrofit by each contractor and then 60 percent of all future homes shall be required to have a quality assurance assessment. The Secretary shall establish a cost effective schedule of required quality assurance assessments for subsequent years based on performance under the Program.  (C)Bonus incentiveRecipients of grants under section 32709 and rebate aggregators are encouraged to present a proposal to the Secretary for an incentive bonus for contractors who have delivered services to consumers and who have achieved a 70 percent or greater realization rate for predicted gross energy cost savings achieved by their portfolio of participating customers. Bonus incentives under such a proposal may be up to 20 percent of the rebate paid to the homeowner. 
(3)LimitationIn no event shall the amount of rebates under this subsection exceed— (A)$10,000 with respect to any individual; or 
(B)50 percent of the qualified home energy efficiency expenditures paid or incurred by the homeowner under subsection (c).  (c)Qualified home energy efficiency expendituresFor purposes of this section, the term qualified home energy efficiency expenditures— 
(1)means any amount paid or incurred by a homeowner for a qualified home energy efficiency retrofit, including the cost of diagnostic procedures, labor, reporting, and modeling; and  (2)does not include— 
(A)improvements to swimming pools or hot tubs; or  (B)any amount paid or incurred to purchase or install a biomass, wood, or wood pellet furnace, boiler, or stove, unless the system— 
(i)is designed to meet at least 70 percent of the heating demands of the home;  (ii)in the case of woodstoves, is certified by the Environmental Protection Agency; 
(iii)in the case of a wood stove replacement, replaces an existing wood stove with a stove that is certified by the Environmental Protection Agency, if a voucher is provided by the installer or other responsible party certifying that the old stove has been removed and made inoperable;  (iv)in the case of a furnace or boiler, is in a home with a distribution system (such as piping, ducts, vents, blowers, or affixed fans) that allows heat from the furnace or boiler to reach all or most parts of the home; and 
(v)is certified by an independent test laboratory approved by the Secretary as having— (I)thermal efficiency (with a high heating value) of at least 75 percent for stoves and 80 percent for furnaces and boilers; 
(II)particulate emissions of less than 3.0 grams per hour for wood stoves or pellet stoves; and  (III)less than 0.07 lbs per million BTU for outdoor boilers and furnaces. 
(d)Qualified home energy efficiency retrofit 
(1)In generalA qualified home energy efficiency retrofit is a retrofit that implements measures, during a rebate-eligible year in the existing principal residence of the homeowner which is located in the United States, intended to reduce the energy use of such residence. A qualified home energy efficiency retrofit shall— (A)be implemented and installed by a qualified contractor; 
(B)install a set of measures modeled to achieve a reduction in home energy use of 20 percent or more from the baseline established under subparagraph (C), using computer modeling software approved under paragraph (2);  (C)establish the baseline energy use as provided in subsection (e)(1)(C); 
(D)implement a test-out procedure, following guidelines of the applicable accrediting program established by an organization identified in section 32704(a)(2) or equivalent guidelines approved by the Secretary for this purpose, to ensure— (i)the safe operation of all systems post retrofit; and 
(ii)that, except as provided in paragraph (3), all improvements are included in, and have been installed according to— (I)standards of the applicable accrediting program established by an organization identified in section 32704(a)(2); 
(II)manufacturers installation specifications; and  (III)all applicable State and local codes or equivalent standards approved by the Secretary for this purpose; 
(E)include only measures that have an average estimated life of 5 years or more as determined by the Secretary;  (F)not include funds paid or incurred in connection with any expansion of the square footage of the residence; and 
(G)not include improvements to swimming pools or hot tubs or any other expenditure specifically excluded by the Secretary.  (2)Approved modeling softwareThe contractor shall use modeling software certified by RESNET as following the software verification test suites in section 4.2.1 of RESNET Publication No. 13–001, or under equivalent standards approved by the Secretary for this purpose, and shall have the ability at a minimum to assess the savings associated with all the measures for Home Energy Savings Retrofit Rebate Program. 
(3)ExceptionFor purposes of paragraph (1)(D)(ii), installation of gas-fired appliances shall comply with requirements of the National Fuel Gas Code (ANSI Z223.1/NFPA 54) and applicable installation requirements in lieu of performance of combustion tests outside those required by the National Fuel Gas Code (2012 Edition) and the International Fuel Gas Code (2012 Edition).  (e)Energy use reduction (1)Determination of energy use reduction (A)In generalThe reduction in energy use for any residence shall be determined by modeling the annual predicted percentage reduction in total energy consumption or costs for heating, cooling, hot water, and permanent lighting. It shall be modeled using computer modeling software approved under subsection (d)(2) and calibrated according to subparagraph (C) of this paragraph. 
(B)Energy costsFor the purposes of subparagraph (A), the energy cost per unit of fuel for each fuel type shall be determined by dividing the total actual energy bill (subtracting taxes and fees) for the residence for that fuel type for the most recent available 12-month period by the total energy units of that fuel type used over the same period.  (C)Baseline energy useFor the purposes of subparagraph (A), the software model that establishes the baseline energy use and predicted energy savings shall be calibrated according to the procedures set forth in sections 3 and 4 of ANSI/BPI Standard BPI–2400–S–2012: Standard Practice for Standardized Qualification of Whole-House Energy Savings Predictions by Calibration to Energy Use History, or an equivalent standard approved by the Secretary for this purpose. 
(2)DocumentationThe percent improvement in energy consumption calculated under this section shall be documented through modeling software described in subsection (d)(2).  (3)MonitoringThe Secretary— 
(A)shall periodically evaluate the software packages used for determining rebates under this section;  (B)shall monitor and compare the predictions to the real energy data, and based on the results, create performance criteria to allow or disallow the software; and 
(C)may disallow the use of software programs that improperly assess energy savings.  (4)Certificate of retrofit performanceThe Secretary shall establish a system for distribution of a certificate of performance in accordance with BPI–2101–S–2013: Standard Requirements for a Certificate of Completion for Residential Energy Efficiency Upgrades with the issuance of a rebate that certifies the predicted level of energy use reduction achieved by the retrofit. The certificate shall be provided to the rebate recipient. If the recipient is the contractor under the terms of section 32707, the contractor shall remit the certificate to the homeowner, to be delivered or postmarked not later than 30 days after the contractor’s receipt of the certificate. 
(5)ExceptionThe Secretary shall not utilize the authority provided under this part to— (A)develop, adopt, or implement a public labeling system that rates and compares the energy performance of one home with another; or 
(B)require the public disclosure of an energy performance evaluation or rating developed for any specific home. Nothing in this paragraph shall preclude the computation, collection, or use, by the Secretary, rebate aggregators, or quality assurance providers, or the States or Indian tribes, for the purposes of gathering information on the rating and comparison of the energy performance of homes with and without energy efficiency retrofits. (f)Qualification for rebateOn submission of a claim for a retrofit rebate by a rebate aggregator, the Secretary shall provide reimbursement to the rebate aggregator, if— 
(1)the retrofit is a qualified home energy efficiency retrofit;  (2)the amount of the reimbursement is not more than the amount described in subsection (b); 
(3)documentation required to verify the claim is transmitted with the claim; and  (4)any quality assurance assessment required by the Secretary or the rebate aggregator has been completed. 
(g)Audits 
(1)In generalOn making payment for a submission under this section, the Secretary shall review rebate requests to determine whether Program requirements were met in all respects.  (2)Incorrect paymentOn a determination of the Secretary under paragraph (1) that a payment was made incorrectly to a party, not later than 3 years after the payment was provided the Secretary shall— 
(A)recoup the amount of the incorrect payment; or  (B)withhold the amount of the incorrect payment from the next payment made to the party pursuant to a subsequent request. 
(h)IncentivesThe amount of incentives that the Secretary may provide to quality assurance providers and rebate aggregators under this part shall be— (1)$50 for each rebate review and submission provided under the Program; 
(2)$250 for each field inspection conducted under the Program; or  (3)such other amounts as the Secretary considers necessary to carry out the quality assurance provisions of this part. 
32709.Grants to States and Indian Tribes 
(a)In generalA State or Indian tribe that receives a grant under subsection (d) shall be permitted to use the grant for— (1)administrative costs; 
(2)oversight of quality assurance plans;  (3)development of a quality assurance program; 
(4)establishment and delivery of financing pilots in accordance with this part;  (5)coordination with existing residential retrofit programs and infrastructure development to assist deployment of the Home Energy Savings Retrofit Rebate Program; and 
(6)the costs of carrying out the responsibilities of the State or Indian tribe under the Home Energy Savings Retrofit Rebate Program.  (b)Initial grantsNot later than 60 days after receipt of a completed application for a grant under this section, the Secretary shall either make the grant or provide to the applicant an explanation for denying the grant. 
(c)Indian tribesThe Secretary shall reserve an appropriate amount of funding made available to carry out this section for each fiscal year to make grants available to Indian tribes under this section.  (d)State allotmentsFrom the amounts made available to carry out this section for each fiscal year remaining after the reservation required under subsection (c), the Secretary shall make grants available to States in accordance with section 32715. 
(e)Quality assurance programs 
(1)In generalA State or Indian tribe may use a grant made under this section to carry out a quality assurance program that is— (A)operated as part of a State or local government approved energy conservation plan established under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.); 
(B)managed by the office or the designee of the office that is— (i)responsible for the development of the plan under section 362 of that Act (42 U.S.C. 6322); and 
(ii)to the maximum extent practicable conducting an existing energy efficiency program; and  (C)in the case of a grant made to an Indian tribe, managed by an entity designated by the Indian tribe to carry out a quality assurance program or a national quality assurance program manager. 
(2)NoncomplianceIf the Secretary determines that a State or Indian tribe has not provided or cannot provide adequate oversight over a quality assurance program to ensure compliance with this part, the Secretary may— (A)withhold further quality assurance funds from the State or Indian tribe; and 
(B)require that quality assurance providers operating in the State or by the Indian tribe be overseen by a national quality assurance program manager selected by the Secretary.  (f)ImplementationA State or Indian tribe that receives a grant under this section may implement a quality assurance program through the State, the Indian tribe, or a third party designated by the State or Indian tribe, including— 
(1)an energy service company;  (2)an electric utility; 
(3)a natural gas utility;  (4)a third-party administrator designated by the State or Indian tribe; or 
(5)a unit of local government.  (g)Public-Private partnershipsA State or Indian tribe that receives a grant under this section is encouraged to form partnerships with utilities, energy service companies, and other entities— 
(1)to assist in marketing a program;  (2)to facilitate consumer financing; 
(3)to assist in implementation of the Home Energy Savings Retrofit Rebate Program, including installation of qualified home energy efficiency retrofits; and  (4)to assist in implementing quality assurance programs. 
(h)Coordination of rebate and existing state-Sponsored programs 
(1)In generalA State or Indian tribe shall, to the maximum extent practicable, prevent duplication through coordination of a program authorized under this part with— (A)the Energy Star appliance rebates program authorized under the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 115); and 
(B)comparable programs planned or operated by States, political subdivisions, electric and natural gas utilities, Federal power marketing administrations, and Indian tribes.  (2)Existing programsIn carrying out this subsection, a State or Indian tribe shall— 
(A)give priority to— (i)comprehensive retrofit programs in existence on the date of enactment of this Act, including programs under the supervision of State utility regulators; and 
(ii)using funds made available under this part to enhance and extend existing programs; and  (B)seek to enhance and extend existing programs by coordinating with administrators of the programs. 
32710.Quality assurance program 
(a)PlanAs part of a grant application described in section 32709(b), a State or Indian tribe shall submit to the Secretary a plan to implement a quality assurance program that covers all federally assisted residential efficiency retrofit work administered, supervised, or sponsored by the State or Indian tribe.  (b)ImplementationThe State or Indian tribe shall— 
(1)develop a quality assurance program in consultation with industry stakeholders, including representatives of efficiency program managers, contractors, and environmental, energy efficiency, and labor organizations; and  (2)implement the quality assurance program not later than 180 days after receipt of a grant under section 32709. 
(c)ComponentsThe quality assurance program established under this section shall include— (1)maintenance of a list of qualified contractors authorized to perform such retrofit work as described in section 32704; and 
(2)nonbinding targets and realistic plans for— (A)the recruitment of small minority-owned or women-owned business enterprises; and 
(B)the employment of graduates of training programs that primarily serve low-income populations with a median income that is below 200 percent of the poverty line (as defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required by that section) by participating contractors.  (d)NoncomplianceIf the Secretary determines that a State or Indian tribe has not taken the steps required under this section, the Secretary shall provide to the State or Indian tribe a period of at least 90 days to comply before suspending the participation of the State or Indian tribe in the program. 
32711.Evaluation report to Congress 
(a)In generalNot later than 1 year after the date of enactment of this Act and annually thereafter, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the use of funds under this part.  (b)ContentsThe report submitted under subsection (a) shall evaluate— 
(1)how many eligible participants have participated in the Program;  (2)how many jobs have been created through the Program, directly and indirectly; 
(3)what steps could be taken to promote further deployment of energy efficiency and renewable energy retrofits;  (4)the quantity of verifiable energy savings, homeowner energy bill savings, and other benefits of the Program; 
(5)any waste, fraud, or abuse with respect to such funds; and  (6)any other information the Secretary considers appropriate. 
(c)NoncomplianceThe Secretary shall require rebate aggregators, States, and Indian tribes to provide the information required to enable the Secretary to carry out this section. If the Secretary determines that a rebate aggregator, State, or Indian tribe has not provided such information on a timely basis, the Secretary shall provide to the rebate aggregator, State, or Indian tribe a period of at least 90 days to provide any necessary information, subject to withholding of funds or reduction of future grant amounts, or decertification of rebate aggregators.  32712.Administration (a)In generalSubject to section 32715(b), not later than 30 days after the date of enactment of this Act, the Secretary shall provide such administrative and technical support to rebate aggregators, States, and Indian tribes as is necessary to carry out this part. 
(b)Appointment of personnelNotwithstanding the provisions of title 5, United States Code, governing appointments in the competitive service and General Schedule classifications and pay rates, the Secretary may appoint such professional and administrative personnel as the Secretary considers necessary to carry out this part.  (c)Rate of payThe rate of pay for a person appointed under subsection (b) shall not exceed the maximum rate payable for GS–15 of the General Schedule under chapter 53 of title 5, United States Code. 
(d)Information collectionThe Secretary shall establish, and make available to a homeowner, or the homeowner’s designated representative, seeking a rebate under this part, release forms authorizing access by the Secretary, or a designated third-party representative to information in the utility bills of the homeowner. The form shall not include personal identifying information such as name, address, social security number or other identifying information as defined by the Secretary.  32713.Treatment of rebates (a)In generalFor purposes of the Internal Revenue Code of 1986, rebates received for a qualified home energy efficiency retrofit under this part— 
(1)shall not be considered taxable income to a homeowner; and  (2)shall prohibit the consumer from applying for a tax credit allowed under section 25C or 25D of that Code for the same retrofit work performed in the home of the homeowner. If the work is additional, and not included in the rebate baseline, a homeowner may claim the credit. 
(b)Notice 
(1)In generalA participating contractor shall provide notice to a homeowner of the provisions of subsection (a) before eligible work is performed in the home of the homeowner.  (2)Notice in rebate formA homeowner shall be notified of the provisions of subsection (a) in the appropriate rebate form developed by the Secretary, in consultation with the Secretary of the Treasury. 
32714.Penalties 
(a)In generalIt shall be unlawful for any person to violate this part (including any regulation issued under this part), other than a violation as the result of a clerical error.  (b)Civil penaltyIn addition to any penalty applicable under other Federal law for fraud or other crimes, any person who commits a violation of this part shall be liable to the United States for a civil penalty in an amount that is not more than the higher of— 
(1)$15,000 for each violation; or  (2)3 times the value of any associated rebate under this part. 
(c)AdministrationThe Secretary may— (1)assess and compromise a penalty imposed under subsection (b); and 
(2)require from any entity the records and inspections necessary to enforce this part.  32715.Funding (a)Authorization of appropriations (1)In generalThere are authorized to be appropriated to the Secretary to carry out this part $250,000,000 for each of fiscal years 2020 through 2024, to remain available until expended. 
(2)Maintenance of fundingFunds provided under this section shall supplement and not supplant any Federal and State funding provided to carry out energy efficiency programs in existence on the date of enactment of this Act.  (b)Grants to States (1)In generalOf the amounts provided under subsection (a), not more than 6 percent shall be used to carry out section 32709. 
(2)Distribution to state energy officesNot later than 45 days after the date of enactment of this Act, the Secretary shall determine a formula to provide funds described in paragraph (1) to State energy offices, in accordance with the allocation formula for State energy conservation plans established under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).  (c)Tracking of rebates and expendituresOf the amount provided under subsection (a), not more than 2.5 percent are authorized to be appropriated to the Secretary to be used for costs associated with tracking rebates and expenditures through the Federal Rebate Processing System under this part, technical assistance to States, and related administrative costs incurred by the Secretary. 
(d)Program review and backstop funding 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall perform a State-by-State analysis and review the distribution of rebates under this part.  (2)AdjustmentThe Secretary may allocate technical assistance funding to assist States that have not sufficiently benefitted from the Home Energy Savings Retrofit Rebate Program. 
32716.Pilot program 
(a)Establishment 
(1)In generalNotwithstanding any other provision of this part, the Secretary shall establish a Residential Energy Efficiency Pay for Performance pilot program for States to encourage the use of measured energy savings, and financial payments for those energy savings, in the operation of residential energy efficiency programs.  (2)CriteriaNot later than 180 days after the date of enactment of this Act, the Secretary shall provide common measurement criteria, developed with input from home performance industry stakeholders, to ensure comparability among programs but allow flexibility in program design. 
(b)GrantsIn carrying out the pilot program established under this section, the Secretary shall provide, on a competitive basis, grants to not less than 5 State energy offices.  (c)Authorization of appropriationsFor fiscal year 2020, there are authorized to be appropriated to carry out this section $100,000,000. 
(d)DefinitionIn this section, the term State energy office means the office or agency of a State responsible for developing the State energy plan for the State under section 362 of the Energy Policy and Conservation Act (42 U.S.C. 6322).  CEnergy Supply Infrastructure 1Low-Income Solar 33101.Short titleThis part may be cited as the Low-Income Solar Act of 2019. 
33102.Loan and grant program for solar installations in low-income and underserved areas 
(a)DefinitionsIn this section: (1)Administrative expensesThe term administrative expenses has such meaning as may be established by the Secretary. 
(2)Community solar facilityThe term community solar facility means a photovoltaic solar electricity generating facility that, as determined by the Secretary— (A)through a voluntary program, provides electric power or financial benefit to, or is owned by, multiple community members; 
(B)has a nameplate rating of 2 megawatts or less;  (C)is located in or near a community of subscribers; and 
(D)the owner or operator of which reserves not less than 25 percent of the quantity of electricity generated by the facility for low-income households that are subscribers to the facility.  (3)Eligible entityThe term eligible entity means— 
(A)a low-income household;  (B)a unit of State, territorial, or local government; 
(C)an Indian Tribe;  (D)a Native Hawaiian community-based organization; 
(E)any other national or regional entity that— (i)deploys a safe, high-quality photovoltaic solar electricity generating facility for consumers under a model that maximizes energy savings to those consumers; and 
(ii)has experience, as determined by the Secretary, installing solar systems using a job training or community volunteer-based installation model; and  (F)for the loan program only, in addition to entities described in subparagraphs (A) through (E), a private entity that— 
(i)deploys a safe, high-quality photovoltaic solar electricity generating facility for consumers under a model that maximizes energy savings to those consumers; and  (ii)will install solar systems using a job training installation model. 
(4)Grant-eligible householdThe term grant-eligible household means a low-income household the members of which reside in an owner-occupied home.  (5)Indian TribeThe term Indian Tribe means any Indian Tribe, band, nation, or other organized group or community, including any Alaska Native village, Regional Corporation, or Village Corporation (as defined in, or established pursuant to, the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. 
(6)Low-income householdThe term low-income household means a household with an income equal to 80 percent or less of the applicable area median income, as defined for the applicable year by the Secretary of Housing and Urban Development.  (7)Multi-family affordable housingThe term multi-family affordable housing means any federally subsidized affordable housing complex in which at least 50 percent of the units are reserved for low-income households. 
(8)Native Hawaiian community-based organizationThe term Native Hawaiian community-based organization means any organization that is composed primarily of Native Hawaiians from a specific community and that assists in the social, cultural, and educational development of Native Hawaiians in that community.  (9)Photovoltaic solar electricity generating facilityThe term photovoltaic solar electricity generating facility means— 
(A)a generator that creates electricity from light photons; and  (B)the accompanying hardware enabling that electricity to flow— 
(i)onto the electric grid; or  (ii)into an energy storage device. 
(10)SecretaryThe term Secretary means the Secretary of Energy.  (11)SubscriberThe term subscriber means an electricity consumer who owns a subscription, or an equivalent unit or share of the capacity or generation, of a community solar facility. 
(12)SubscriptionThe term subscription means a share in the capacity, or a proportional interest in the solar electricity generation, of a community solar facility.  (13)Underserved areaThe term underserved area means— 
(A)a geographical area with low or no photovoltaic solar deployment, as determined by the Secretary; or  (B)trust land, as defined in section 3765 of title 38, United States Code. 
(b)Establishment of loan and grant program 
(1)In generalThe Secretary shall establish a program under which the Secretary shall provide loans and grants to eligible entities for use in accordance with this section.  (2)Funding (A)In generalSubject to the availability of appropriations, the Secretary shall make grants and issue loans in accordance with this subsection. 
(B)LoansNot more than 50 percent of funds made available pursuant to subparagraph (A) for a fiscal year shall be used to provide loans to eligible entities for— (i)construction or installation of community solar facilities; or 
(ii)construction or installation of photovoltaic solar electricity generating facilities to serve multi-family affordable housing.  (C)GrantsAfter allocating amounts to carry out subparagraph (B), the Secretary shall use the remaining funds made available pursuant to subparagraph (A) for a fiscal year to provide grants to eligible entities for eligible uses described in subsection (e). 
(3)Goals and accountabilityIn providing loans and grants under this subsection, the Secretary shall take such actions as may be necessary to ensure that— (A)the assistance provided under this subsection is used to facilitate and encourage innovative solar installation and financing models, under which the recipients develop and install photovoltaic solar electricity generating facilities that provide significant savings to low-income households while providing job training or community engagement opportunities with respect to each solar system installed; 
(B)the photovoltaic solar electricity generating facilities installed using assistance provided under this subsection are safe, high-quality systems that comply with local building and safety codes and standards;  (C)the program under this section establishes and fosters a partnership between the Federal Government and eligible entities, resulting in efficient development of solar installations with— 
(i)minimal governmental intervention;  (ii)limited governmental regulation; and 
(iii)significant involvement by nonprofit and private entities;  (D)photovoltaic solar electricity generating facilities installed using assistance provided under this subsection— 
(i)include job training and community participation to the extent practicable; and  (ii)may include community participation in which job trainees and volunteers assist in the development of solar projects; 
(E)assistance provided under this subsection prioritizes development in underserved areas;  (F)photovoltaic solar electricity generating facilities are developed using assistance provided under this subsection on a geographically diverse basis among the eligible entities; and 
(G)to the maximum extent practicable, solar installation activities for which assistance is provided under this section leverage, or connect grant-eligible households to, federally or locally subsidized weatherization and energy efficiency efforts that meet or exceed local energy efficiency standards.  (c)National competition (1)In generalThe Secretary shall select eligible entities to receive loans or grants under this section through a nationwide competitive process, to be established by the Secretary. 
(2)ApplicationsTo be eligible to receive a loan or grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  (3)RequirementsIn selecting eligible entities to receive loans or grants under this section, the Secretary shall, at a minimum— 
(A)require that the eligible entity— (i)enter into a grant or loan agreement, as applicable, under subsection (d); and 
(ii)has obtained financial commitments (or has demonstrated the capacity to obtain financial commitments) necessary to comply with that agreement;  (B)ensure that loans and grants are provided, and amounts are used, in a manner that results in geographical diversity throughout the United States and within States, territories, and Indian tribal land among photovoltaic solar electricity generating facilities installed using the assistance provided under this section; 
(C)to the maximum extent practicable, expand photovoltaic solar energy availability to— (i)geographical areas, throughout the United States and within States, territories, and Indian tribal land, with— 
(I)low photovoltaic solar penetration; or  (II)areas with a higher cost burden with respect to the deployment or installation of photovoltaic solar electricity generating facilities; 
(ii)rural areas;  (iii)Indian tribes; and 
(iv)other underserved areas, including Appalachian and Alaska Native communities;  (D)take into account the warranty period and quality of the applicable photovoltaic solar electricity generating facility equipment and any necessary interconnecting equipment; and 
(E)ensure all calculations for estimated household energy savings are based solely on electricity offsets from the photovoltaic solar electricity generating facilities.  (d)Loan and grant agreements (1)In generalAs a condition of receiving a loan or grant under this section, an eligible entity shall enter into a loan or grant agreement, as applicable, with the Secretary. 
(2)RequirementsA loan or grant agreement under this subsection shall— (A)require the Secretary to rescind any amounts provided to the eligible entity that are not used during the 2-year period beginning on the date on which the amounts are initially distributed to the eligible entity, except in any case in which the eligible entity has demonstrated to the satisfaction of the Secretary that a longer period, not to exceed 3 years after the date of initial distribution, is necessary to deliver proposed services; 
(B)for a loan provided under this section, establish— (i)an interest rate equal to the then-current cost of funds to the Department of the Treasury for obligations of comparable maturity to the loan; and 
(ii)a payout time that maximizes the savings to subscribers during the effective period of the agreement; and  (C)contain such other terms as the Secretary may require to ensure compliance with the requirements of this section. 
(e)UseAn eligible entity shall use a loan or grant provided under this section only for the following activities, for the purpose of developing new photovoltaic solar electricity generating facilities in the United States for low-income households and individuals who otherwise would likely be unable to afford or purchase photovoltaic solar electricity generating facilities: (1)Photovoltaic solar equipment and installationTo pay the costs of— 
(A)photovoltaic solar equipment and storage and all hardware or software components relating to safely producing, monitoring, and connecting the system to the electric grid or onsite storage; and  (B)installation, including all direct labor costs associated with installing the photovoltaic solar equipment and storage. 
(2)Job trainingTo fund onsite job training and community or volunteer engagement, including— (A)job training costs directly associated with the solar projects funded under this section; and 
(B)job training opportunities that may cover the full range of the solar value chain, such as marketing and outreach, customer acquisition, system design, and installation positions.  (3)Deployment supportTo fund entities that have a demonstrated ability, as determined by the Secretary— 
(A)to advise State and local entities regarding low-income solar policy, regulatory, and program design to continue and expand the work of the entities;  (B)to foster community outreach and education regarding the benefits of photovoltaic solar energy for low-income and disadvantaged communities; or 
(C)to provide apprenticeship program opportunities registered and approved by— (i)the Office of Apprenticeship of the Department of Labor pursuant to part 29 of title 29, Code of Federal Regulations (or successor regulations); or 
(ii)a State Apprenticeship Agency recognized by that Office.  (4)AdministrationTo pay the administrative expenses of the eligible entity, including preproject feasibility efforts, associated with delivering proposed services, subject to the requirement that not more than 15 percent of the total amount of the assistance provided to the eligible entity under this section may be used for administrative expenses. 
(f)Compliance 
(1)Records and auditsDuring the period beginning on the date of initial distribution to an eligible entity of a loan or grant under this section and ending on the termination date of the loan or grant under subsection (g), the eligible entity shall maintain such records and adopt such administrative practices as the Secretary may require to ensure compliance with the requirements of this section and the applicable loan or grant agreement.  (2)Determination by SecretaryIf the Secretary determines that an eligible entity that receives a grant or loan under this section has not, during the 2-year period beginning on the date of initial distribution to the eligible entity of the assistance (or such longer period as is established under subsection (d)(2)(B)), substantially fulfilled the obligations of the eligible entity under the applicable loan or grant agreement, the Secretary shall— 
(A)rescind the balance of any funds distributed to, but not used by, the eligible entity under this section; and  (B)use those amounts to provide other loans or grants in accordance with this section. 
(g)TerminationThe Secretary shall terminate a loan or grant provided under this section on a determination that the total amount of the loan or grant (excluding any interest, fees, and other earnings of the loan or grant) has been— (1)fully expended by the eligible entity; or 
(2)returned to the Secretary.  (h)RegulationsNot later than 90 days after the date of enactment of this Act, the Secretary shall promulgate such regulations as the Secretary determines to be necessary to carry out this section, to take effect on the date of promulgation. 
(i)FundingThere is authorized to be appropriated to the Secretary to carry out this section $200,000,000 for each of fiscal years 2020 through 2024, to remain available until expended.  2Safe, Affordable, and Environmentally Sound Natural Gas Distribution 33201.Improving the natural gas distribution system (a)Establishment of programThe Secretary of Energy shall establish a program to award grants to States, in accordance with this section, for the purpose of providing incentives for natural gas distribution companies to improve the public safety and environmental performance of the natural gas distribution system. 
(b)Grants to States 
(1)In generalA State may apply for a grant under this section to provide funds to natural gas distribution companies in the State that are carrying out an eligible project.  (2)RequirementsIn applying for a grant under this section, a State shall demonstrate how the State rate-setting program will ensure that funds provided to natural gas distribution companies under this section are used in accordance with the requirements of this section. 
(c)Eligible projectsA project that is eligible to be funded through a grant to a State under this section is a project carried out by a natural gas distribution company to accelerate, expand, or enhance the implementation of a plan approved by the State before the date of enactment of this section for— (1)replacement of cast and wrought iron and bare steel pipes and other leak-prone components of the natural gas distribution system; or 
(2)inspection and maintenance programs for the natural gas distribution system.  (d)Rate assistanceA natural gas distribution company receiving funds through a grant to a State under this section may use such funds only to offset the near-term incremental costs, as reflected in rate increases to low-income households, of the eligible project. 
(e)Limit to transitional assistanceA State may provide funds to a natural gas distribution company under this section for a period not to exceed 4 years.  (f)PrioritizationIn awarding grants under this section, the Secretary shall prioritize applications based on the expected results of the State proposal with respect to— 
(1)quantifiable benefits for public safety;  (2)the magnitude of methane emissions reductions; 
(3)innovation in technical or policy approaches;  (4)the number of low-income households anticipated to benefit from the assistance; and 
(5)overall cost-effectiveness.  (g)Auditing and reporting requirementsThe Secretary shall establish auditing and reporting requirements for States with respect to grants awarded under this section. 
(h)DefinitionsIn this section: (1)Low-income householdThe term low-income household means a household that is eligible to receive payments under section 2605(b)(2) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(b)(2)). 
(2)Natural gas distribution companyThe term natural gas distribution company means a person or municipality engaged in the local distribution of natural gas to the public.  (3)Natural gas distribution systemThe term natural gas distribution system means the facilities used for the local distribution of natural gas. 
(i)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $150,000,000 per fiscal year, with the total amount not to exceed $1,500,000,000.  3Clean Distributed Energy Program 33301.Short titleThis part may be cited as the Local Energy Supply and Resiliency Act of 2019. 
33302.DefinitionsIn this part: (1)Combined heat and power systemThe term combined heat and power system means generation of electric energy and heat in a single, integrated system that meets the efficiency criteria in clauses (ii) and (iii) of section 48(c)(3)(A) of the Internal Revenue Code of 1986, under which heat that is conventionally rejected is recovered and used to meet thermal energy requirements. 
(2)Demand responseThe term demand response means changes in electric usage by electric utility customers from the normal consumption patterns of the customers in response to— (A)changes in the price of electricity over time; or 
(B)incentive payments designed to induce lower electricity use at times of high wholesale market prices or when system reliability is jeopardized.  (3)Distributed energyThe term distributed energy means energy sources and systems that— 
(A)produce electric or thermal energy close to the point of use using renewable energy resources or waste thermal energy;  (B)generate electricity using a combined heat and power system; 
(C)distribute electricity in microgrids;  (D)store electric or thermal energy; or 
(E)distribute thermal energy or transfer thermal energy to building heating and cooling systems through a district energy system.  (4)District energy systemThe term district energy system means a system that provides thermal energy to buildings and other energy consumers from one or more plants to individual buildings to provide space heating, air conditioning, domestic hot water, industrial process energy, and other end uses. 
(5)IslandingThe term islanding means a distributed generator or energy storage device continuing to power a location in the absence of electric power from the primary source.  (6)LoanThe term loan has the meaning given the term direct loan in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a). 
(7)MicrogridThe term microgrid means an integrated energy system consisting of interconnected loads and distributed energy resources, including generators and energy storage devices, within clearly defined electrical boundaries that— (A)acts as a single controllable entity with respect to the grid; and 
(B)can connect and disconnect from the grid to operate in both grid-connected mode and island mode.  (8)Renewable energy resourceThe term renewable energy resource includes— 
(A)biomass;  (B)geothermal energy; 
(C)hydropower;  (D)landfill gas; 
(E)municipal solid waste;  (F)ocean (including tidal, wave, current, and thermal) energy; 
(G)organic waste;  (H)photosynthetic processes; 
(I)photovoltaic energy;  (J)solar energy; and 
(K)wind.  (9)Renewable thermal energyThe term renewable thermal energy means heating or cooling energy derived from a renewable energy resource. 
(10)SecretaryThe term Secretary means the Secretary of Energy.  (11)Thermal energyThe term thermal energy means— 
(A)heating energy in the form of hot water or steam that is used to provide space heating, domestic hot water, or process heat; or  (B)cooling energy in the form of chilled water, ice, or other media that is used to provide air conditioning, or process cooling. 
(12)Waste thermal energyThe term waste thermal energy means energy that— (A)is contained in— 
(i)exhaust gases, exhaust steam, condenser water, jacket cooling heat, or lubricating oil in power generation systems;  (ii)exhaust heat, hot liquids, or flared gas from any industrial process; 
(iii)waste gas or industrial tail gas that would otherwise be flared, incinerated, or vented;  (iv)a pressure drop in any gas, excluding any pressure drop to a condenser that subsequently vents the resulting heat; 
(v)condenser water from chilled water or refrigeration plants; or  (vi)any other form of waste energy, as determined by the Secretary; and 
(B) 
(i)in the case of an existing facility, is not being used; or  (ii)in the case of a new facility, is not conventionally used in comparable systems. 
33303.Distributed energy loan program 
(a)Loan program 
(1)In generalSubject to the provisions of this subsection and subsections (b) and (c), the Secretary shall establish a program to provide to eligible entities— (A)loans for the deployment of distributed energy systems in a specific project; and 
(B)loans to provide funding for programs to finance the deployment of multiple distributed energy systems through a revolving loan fund, credit enhancement program, or other financial assistance program.  (2)EligibilityEntities eligible to receive a loan under paragraph (1) include— 
(A)a State, territory, or possession of the United States;  (B)a State energy office; 
(C)a tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));  (D)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); and 
(E)an electric utility, including— (i)a rural electric cooperative; 
(ii)a municipally owned electric utility; and  (iii)an investor-owned utility. 
(3)Selection requirementsIn selecting eligible entities to receive loans under this section, the Secretary shall, to the maximum extent practicable, ensure— (A)regional diversity among eligible entities to receive loans under this section, including participation by rural States and small States; and 
(B)that specific projects selected for loans— (i)expand on the existing technology deployment program of the Department of Energy; and 
(ii)are designed to achieve one or more of the objectives described in paragraph (4).  (4)ObjectivesEach deployment selected for a loan under paragraph (1) shall promote one or more of the following objectives: 
(A)Improved security and resiliency of energy supply in the event of disruptions caused by extreme weather events, grid equipment or software failure, or terrorist acts.  (B)Implementation of distributed energy in order to increase use of local renewable energy resources and waste thermal energy sources. 
(C)Enhanced feasibility of microgrids, demand response, or islanding.  (D)Enhanced management of peak loads for consumers and the grid. 
(E)Enhanced reliability in rural areas, including high energy cost rural areas.  (5)Restriction on use of fundsAny eligible entity that receives a loan under paragraph (1) may only use the loan to fund programs relating to the deployment of distributed energy systems. 
(b)Loan terms and conditions 
(1)Terms and conditionsNotwithstanding any other provision of law, in providing a loan under this section, the Secretary shall provide the loan on such terms and conditions as the Secretary determines, after consultation with the Secretary of the Treasury, in accordance with this section.  (2)Specific appropriationNo loan shall be made unless an appropriation for the full amount of the loan has been specifically provided for that purpose. 
(3)RepaymentNo loan shall be made unless the Secretary determines that there is reasonable prospect of repayment of the principal and interest by the borrower of the loan.  (4)Interest rateA loan provided under this section shall bear interest at a fixed rate that is equal or approximately equal, in the determination of the Secretary, to the interest rate for Treasury securities of comparable maturity. 
(5)TermThe term of the loan shall require full repayment over a period not to exceed the lesser of— (A)20 years; or 
(B)90 percent of the projected useful life of the physical asset to be financed by the loan (as determined by the Secretary).  (6)Use of paymentsPayments of principal and interest on the loan shall— 
(A)be retained by the Secretary to support energy research and development activities; and  (B)remain available until expended, subject to such conditions as are contained in annual appropriations Acts. 
(7)No penalty on early repaymentThe Secretary may not assess any penalty for early repayment of a loan provided under this section.  (8)Return of unused portionIn order to receive a loan under this section, an eligible entity shall agree to return to the general fund of the Treasury any portion of the loan amount that is unused by the eligible entity within a reasonable period of time after the date of the disbursement of the loan, as determined by the Secretary. 
(9)Comparable wage ratesEach laborer and mechanic employed by a contractor or subcontractor in performance of construction work financed, in whole or in part, by the loan shall be paid wages at rates not less than the rates prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code.  (c)Rules and procedures; disbursement of loans (1)Rules and proceduresNot later than 180 days after the date of enactment of this Act, the Secretary shall adopt rules and procedures for carrying out the loan program under subsection (a). 
(2)Disbursement of loansNot later than 1 year after the date on which the rules and procedures under paragraph (1) are established, the Secretary shall disburse the initial loans provided under this section.  (d)ReportsNot later than 2 years after the date of receipt of the loan, and annually thereafter for the term of the loan, an eligible entity that receives a loan under this section shall submit to the Secretary a report describing the performance of each program and activity carried out using the loan, including itemized loan performance data. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary.  33304.Technical assistance and grant program (a)Establishment (1)In generalThe Secretary shall establish a technical assistance and grant program (referred to in this section as the program)— 
(A)to disseminate information and provide technical assistance directly to eligible entities so the eligible entities can identify, evaluate, plan, and design distributed energy systems; and  (B)to make grants to eligible entities so that the eligible entities may contract to obtain technical assistance to identify, evaluate, plan, and design distributed energy systems. 
(2)Technical assistanceThe technical assistance described in paragraph (1) shall include assistance with one or more of the following activities relating to distributed energy systems: (A)Identification of opportunities to use distributed energy systems. 
(B)Assessment of technical and economic characteristics.  (C)Utility interconnection. 
(D)Permitting and siting issues.  (E)Business planning and financial analysis. 
(F)Engineering design.  (3)Information disseminationThe information disseminated under paragraph (1)(A) shall include— 
(A)information relating to the topics described in paragraph (2), including case studies of successful examples;  (B)computer software and databases for assessment, design, and operation and maintenance of distributed energy systems; and 
(C)public databases that track the operation and deployment of existing and planned distributed energy systems.  (b)EligibilityAny nonprofit or for-profit entity shall be eligible to receive technical assistance and grants under the program. 
(c)Applications 
(1)In generalAn eligible entity desiring technical assistance or grants under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  (2)Application processThe Secretary shall seek applications for technical assistance and grants under the program— 
(A)on a competitive basis; and  (B)on a periodic basis, but not less frequently than once every 12 months. 
(3)PrioritiesIn selecting eligible entities for technical assistance and grants under the program, the Secretary shall give priority to eligible entities with projects that have the greatest potential for— (A)facilitating the use of renewable energy resources; 
(B)strengthening the reliability and resiliency of energy infrastructure to the impact of extreme weather events, power grid failures, and interruptions in supply of fossil fuels;  (C)improving the feasibility of microgrids or islanding, particularly in rural areas, including high energy cost rural areas; 
(D)minimizing environmental impact, including regulated air pollutants and greenhouse gas emissions; and  (E)maximizing local job creation. 
(d)GrantsOn application by an eligible entity, the Secretary may award grants to the eligible entity to provide funds to cover not more than— (1)100 percent of the costs of the initial assessment to identify opportunities; 
(2)75 percent of the cost of feasibility studies to assess the potential for the implementation;  (3)60 percent of the cost of guidance on overcoming barriers to implementation, including financial, contracting, siting, and permitting issues; and 
(4)45 percent of the cost of detailed engineering.  (e)Rules and procedures (1)RulesNot later than 180 days after the date of enactment of this Act, the Secretary shall adopt rules and procedures for carrying out the program. 
(2)GrantsNot later than 120 days after the date of issuance of the rules and procedures for the program, the Secretary shall issue grants under this part.  (f)ReportsThe Secretary shall submit to Congress and make available to the public— 
(1)not less frequently than once every 2 years, a report describing the performance of the program under this section, including a synthesis and analysis of the information provided in the reports submitted to the Secretary under section 33303(d); and  (2)on termination of the program under this section, an assessment of the success of, and education provided by, the measures carried out by eligible entities during the term of the program. 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $250,000,000 for the period of fiscal years 2020 through 2024, to remain available until expended.  4Strategic Petroleum Reserve Improvements 33401.Strategic Petroleum Reserve improvementsThere is authorized to be appropriated $4,000,000,000, to remain available until expended, for capital improvements on, and maintenance of, the Strategic Petroleum Reserve established under part B of title I of the Energy Policy and Conservation Act (42 U.S.C. 6231 et seq.) to ensure that the Reserve is operated and maintained in an environmentally sound manner. 
5Refined Product Reserves 
33501.Refined product reserves 
(a)Refined product reservesTitle I of the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.) is amended by adding at the end the following:  ERefined Product Reserves 191.DefinitionsIn this part, the following definitions apply: 
(1)Refined petroleum productThe term refined petroleum product means gasoline and such other products as the Secretary determines, by rule, appropriate.  (2)ReserveThe term Reserve means— 
(A)the Northeast Gasoline Supply Reserve established under this part;  (B)the Southeast Refined Product Reserve established under this part; or 
(C)any other regional refined petroleum product supply reserve established under this part.  (3)NortheastThe term Northeast means the States of New Jersey, New York, Vermont, Pennsylvania, Connecticut, Rhode Island, Massachusetts, Maine, New Hampshire, and any other contiguous State that the Secretary determines appropriate. 
(4)SoutheastThe term Southeast means the States of North Carolina, South Carolina, Georgia, Florida, Alabama, and any other contiguous State that the Secretary determines appropriate.  192.Establishment (a)In generalThe Secretary— 
(1)shall establish, maintain, and operate in the Northeast a Northeast Gasoline Supply Reserve, which shall be a component of the Strategic Petroleum Reserve established under part B of this title;  (2)shall, by rule, establish, maintain, and operate in the Southeast a Southeast Refined Product Reserve, which shall be a component of the Strategic Petroleum Reserve established under part B of this title; and 
(3)may, by rule, establish, maintain, and operate in any other region of the United States, a regional refined petroleum product supply reserve, which shall be a component of the Strategic Petroleum Reserve established under part B of this title.  (b)LimitationA Reserve established under this part shall contain no more than 1 million barrels of refined petroleum products. 
(c)Application of provisionsExcept as otherwise provided in this part, the authorities and requirements of part B of this title shall apply to each Reserve.  193.Conditions for release; plan (a)Sale of productsThe Secretary may sell refined petroleum products from a Reserve upon a finding by the President that there exists, or is likely to exist within the next 30 days, a severe energy supply interruption. Such a finding may be made only if the President determines that— 
(1)a dislocation in the refined petroleum product market that will affect the region for which the Reserve is established has resulted or is likely to result from such interruption; or  (2)a circumstance, other than that described in paragraph (1), exists that constitutes a regional shortage, of the refined petroleum product in the Reserve, of significant scope and duration and that action taken under this section would assist directly and significantly in reducing the adverse impact of such shortage. 
(b)Release of petroleumAfter consultation with potentially affected parties, the Secretary shall determine procedures governing the release of refined petroleum products from a Reserve. The procedures shall provide that— (1)the Secretary may— 
(A)sell refined petroleum products from a Reserve through a competitive process; or  (B)enter into exchange agreements for the refined petroleum products that results in the Secretary receiving a greater volume of such products as repayment than the volume provided to the acquirer; 
(2)in all sales or exchanges described in paragraph (1), the Secretary shall receive revenue or its equivalent in refined petroleum products that provides the Department with fair market value;  (3)at no time may refined petroleum products be sold or exchanged resulting in a loss of revenue or value to the United States; and 
(4)the Secretary shall only sell or dispose of refined petroleum products in a Reserve to entities customarily engaged in the sale and distribution of such products.  (c)PlanNot later than 60 days after the date of the enactment of this section, the Secretary shall transmit to the President and, if the President approves, to Congress a plan describing— 
(1)the proposed acquisition of storage and related facilities or storage services for the Northeast Gasoline Supply Reserve and the Southeast Refined Product Reserve, including the potential use of storage facilities not currently in use;  (2)the proposed acquisition of refined petroleum products for storage in such Reserves; 
(3)the anticipated methods of disposition of refined petroleum products from such Reserves;  (4)the estimated costs of establishment, maintenance, and operation of such Reserves; 
(5)efforts the Department will take to minimize any potential need for future drawdowns and ensure that distributors and importers are not discouraged from maintaining and increasing supplies to the Northeast and Southeast; and  (6)actions to be taken to ensure quality of the refined petroleum products in such Reserves. 
194.Products for storage in a Reserve 
(a)In generalThe Secretary may acquire, place in storage, transport, or exchange refined petroleum products acquired by purchase or exchange.  (b)ObjectivesThe Secretary shall, to the greatest extent practicable, acquire refined petroleum products for a Reserve in a manner consonant with the following objectives: 
(1)Minimization of the cost of the Reserve.  (2)Minimization of the Nation’s vulnerability to a severe energy supply interruption. 
(3)Minimization of the impact of an acquisition of refined petroleum products on supply levels and market forces.  (4)Encouragement of competition in the petroleum industry. 
(c)ProceduresThe Secretary shall develop, with public notice and opportunity for comment, procedures consistent with the objectives of this section to acquire refined petroleum products for a Reserve. Such procedures shall take into account the need to— (1)maximize overall domestic supply of refined petroleum products (including quantities stored in private sector inventories); 
(2)avoid incurring excessive cost or appreciably affecting the price of refined petroleum products to consumers;  (3)minimize the costs to the Department of Energy in acquiring such refined petroleum products; 
(4)protect national security;  (5)avoid adversely affecting current and futures prices, supplies, and inventories of refined petroleum products; and 
(6)address such other factors that the Secretary determines to be appropriate.  (d)Severe energy supply disruptionIf the Secretary finds that a severe energy supply interruption may be imminent, the Secretary may suspend the acquisition of refined petroleum products for a Reserve and may sell any refined petroleum product acquired for, and in transit to, such Reserve.. 
(b)Technical and conforming amendmentThe table of sections for title I of the Energy Policy and Conservation Act is amended by striking the items relating to the second part D, including section 181 of such part, and inserting the following:   Part E—Refined Product Reserves Sec. 191. Definitions. Sec. 192. Establishment. Sec. 193. Conditions for release; plan. Sec. 194. Products for storage in a Reserve..  6Department of Energy Office of Indian Energy 33601.Amendment to reauthorize programs to assist Indian Tribes (a)Definition of Indian landSection 2601(2) of the Energy Policy Act of 1992 (25 U.S.C. 3501(2)) is amended— 
(1)in subparagraph (B)(iii), by striking and;  (2)in subparagraph (C), by striking land. and inserting land; and; and 
(3)by adding at the end the following subparagraph:  (D)any land in a census tract in which the majority of the residents are Natives (as defined in section 3(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1602(b))).. 
(b)Reduction of cost shareSection 2602(b)(5) of the Energy Policy Act of 1992 (25 U.S.C. 3502(b)(5)) is amended by adding at the end the following subparagraph:  (D)The Director may reduce any applicable cost share required of an Indian tribe in order to receive a grant under this subsection to not less than 10 percent if the Indian tribe meets criteria developed by the Director, including financial need.. 
(c)AuthorizationSection 2602(b)(7) of the Energy Policy Act of 1992 (25 U.S.C. 3502(b)(7)) is amended by striking $20,000,000 for each of fiscal years 2006 through 2016 and inserting $30,000,000 for each of fiscal years 2020 through 2024.  DSmart Communities Infrastructure 1Smart Communities 34101.3C Energy Program (a)EstablishmentThe Secretary of Energy shall establish a program to be known as the Cities, Counties, and Communities Energy Program (or the 3C Energy Program) to provide technical assistance and competitively awarded grants to local governments, public housing authorities, nonprofit organizations, and other entities the Secretary determines to be eligible, to incorporate clean energy into community development and revitalization efforts. 
(b)Best practice modelsThe Secretary of Energy shall— (1)provide a recipient of technical assistance or a grant under the program established under subsection (a) with best practice models that are used in jurisdictions of similar size and situation; and 
(2)assist such recipient in developing and implementing strategies to achieve its clean energy technology goals.  (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2020 through 2024. 
34102.Federal technology assistance 
(a)Smart city or community assistance pilot program 
(1)In generalThe Secretary of Energy shall develop and implement a pilot program under which the Secretary shall contract with the national laboratories to provide technical assistance to cities and communities, to improve the access of such cities and communities to expertise, competencies, and infrastructure of the national laboratories for the purpose of promoting smart city or community technologies.  (2)PartnershipsIn carrying out the program under this subsection, the Secretary of Energy shall prioritize assistance for cities and communities that have partnered with small business concerns. 
(b)Technologist in residence pilot program 
(1)In generalThe Secretary of Energy shall expand the Technologist in Residence pilot program of the Department of Energy to include partnerships between national laboratories and local governments with respect to research and development relating to smart cities and communities.  (2)RequirementsFor purposes of the partnerships entered into under paragraph (1), technologists in residence shall work with an assigned unit of local government to develop an assessment of smart city or community technologies available and appropriate to meet the objectives of the city or community, in consultation with private sector entities implementing smart city or community technologies. 
(c)GuidanceThe Secretary of Energy, in consultation with the Secretary of Commerce, shall issue guidance with respect to— (1)the scope of the programs established and implemented under subsections (a) and (b); and 
(2)requests for proposals from local governments interested in participating in such programs.  (d)ConsiderationsIn establishing and implementing the programs under subsections (a) and (b), the Secretary of Energy shall seek to address the needs of small- and medium-sized cities. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2020 through 2024.  34103.Technology demonstration grant program (a)In generalThe Secretary of Commerce shall establish a smart city or community regional demonstration grant program under which the Secretary shall conduct demonstration projects focused on advanced smart city or community technologies and systems in a variety of communities, including small- and medium-sized cities. 
(b)GoalsThe goals of the program established under subsection (a) are— (1)to demonstrate— 
(A)potential benefits of concentrated investments in smart city or community technologies relating to public safety that are repeatable and scalable; and  (B)the efficiency, reliability, and resilience of civic infrastructure and services; 
(2)to facilitate the adoption of advanced smart city or community technologies and systems; and  (3)to demonstrate protocols and standards that allow for the measurement and validation of the cost savings and performance improvements associated with the installation and use of smart city or community technologies and practices. 
(c)Demonstration projects 
(1)EligibilitySubject to paragraph (2), a unit of local government shall be eligible to receive a grant for a demonstration project under this section.  (2)CooperationTo qualify for a demonstration project under this section, a unit of local government shall agree to follow applicable best practices identified by the Secretary of Commerce and the Secretary of Energy, in consultation with industry entities, to evaluate the effectiveness of the implemented smart city or community technologies to ensure that— 
(A)technologies and interoperability can be assessed;  (B)best practices can be shared; and 
(C)data can be shared in a public, interoperable, and transparent format.  (3)Federal share of cost of technology investmentsThe Secretary of Commerce— 
(A)subject to subparagraph (B), shall provide to a unit of local government selected under this section for the conduct of a demonstration project a grant in an amount equal to not more than 50 percent of the total cost of technology investments to incorporate and assess smart city or community technologies in the applicable jurisdiction; but  (B)may waive the cost-share requirement of subparagraph (A) as the Secretary determines to be appropriate. 
(d)RequirementIn conducting demonstration projects under this section, the Secretary shall— (1)develop competitive, technology-neutral requirements; 
(2)seek to leverage ongoing or existing civic infrastructure investments; and  (3)take into consideration the non-Federal cost share as a competitive criterion in applicant selection in order to leverage non-Federal investment. 
(e)Public availability of data and reportsThe Secretary of Commerce shall ensure that reports, public data sets, schematics, diagrams, and other works created using a grant provided under this section are— (1)available on a royalty-free, non-exclusive basis; and 
(2)open to the public to reproduce, publish, or otherwise use, without cost.  (f)Authorization of appropriationsThere are authorized to be appropriated to carry out subsection (c) $100,000,000 for each of fiscal years 2020 through 2024. 
34104.Smart city or community 
(a)In generalIn this subtitle, the term smart city or community means a community in which innovative, advanced, and trustworthy information and communication technologies and related mechanisms are applied— (1)to improve the quality of life for residents; 
(2)to increase the efficiency and cost effectiveness of civic operations and services;  (3)to promote economic growth; and 
(4)to create a community that is safer and more secure, sustainable, resilient, livable, and workable.  (b)InclusionsThe term smart city or community includes a local jurisdiction that— 
(1)gathers and incorporates data from systems, devices, and sensors embedded in civic systems and infrastructure to improve the effectiveness and efficiency of civic operations and services;  (2)aggregates and analyzes gathered data; 
(3)communicates the analysis and data in a variety of formats;  (4)makes corresponding improvements to civic systems and services based on gathered data; and 
(5)integrates measures— (A)to ensure the resilience of civic systems against cybersecurity threats and physical and social vulnerabilities and breaches; 
(B)to protect the private data of residents; and  (C)to measure the impact of smart city or community technologies on the effectiveness and efficiency of civic operations and services. 
2Clean Cities Coalition Program 
34201.Clean Cities Coalition Network program 
(a)EstablishmentThere is established within the Department of Energy a program to be known as the Clean Cities Coalition Network.  (b)Projects and activitiesUnder the program established in subsection (a), the Secretary and the Clean Cities coalitions shall carry out projects and activities, to improve air quality and reduce petroleum consumption in the transportation sector, that— 
(1)encourage the use of alternative fuel vehicles and alternative fuels;  (2)expedite the establishment of regional and national infrastructure to fuel alternative fuel vehicles; 
(3)reduce vehicle emissions; and  (4)promote fuel efficient technologies and traffic management practices. 
(c)Program elementsIn carrying out the program established in subsection (a) the Secretary shall— (1)establish criteria for designating partnerships between State and local governments, institutions of higher education, and private entities as Clean Cities coalitions under the program; 
(2)designate partnerships that the Secretary determines meet the criteria established under paragraph (1) as Clean Cities coalitions;  (3)make awards to Clean Cities coalitions that provide matching funds— 
(A)to support project-specific activities of such coalitions; and  (B)to promote public education and awareness of alternative fuel vehicles and alternative fuels; 
(4)make awards to Clean Cities coalitions for administrative expenses of such coalitions;  (5)provide technical assistance and training to Clean Cities coalitions; 
(6)provide opportunities for communication among Clean Cities coalitions; and  (7)maintain, and make available to the public, a centralized database of information included in the reports submitted under subsection (d). 
(d)Annual reportEach Clean Cities coalition shall submit an annual report to the Secretary on the activities and accomplishments of the coalition.  (e)DefinitionsIn this section: 
(1)Alternative fuelThe term alternative fuel has the meaning given such term in section 32901 of title 49, United States Code.  (2)Alternative fuel vehicleThe term alternative fuel vehicle any vehicle that is capable of operating, partially or exclusively, on an alternative fuel. 
(3)SecretaryThe term Secretary means the Secretary of Energy.  (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— 
(1)$50,000,000 for fiscal year 2020;  (2)$55,000,000 for fiscal year 2021; 
(3)$60,000,000 for fiscal year 2022;  (4)$65,000,000 for fiscal year 2023; and 
(5)$70,000,000 for fiscal year 2024.  3Electric Vehicle Infrastructure 34301.Statement of national policyIt is the policy of the United States to promote greater electrification of the transportation sector in order to maintain a transportation sector that can provide for the movement of people, goods, and services and achieve each of the following, which together characterize a transportation system with fewer negative environmental effects: 
(1)Reduced greenhouse gas emissions.  (2)Improved air quality. 
(3)Greater fuel efficiency.  (4)Nationwide deployment of electric vehicles and integration of electric vehicle supply equipment. 
(5)Maintenance of a competitive domestic manufacturing base and skilled workforce to provide electric vehicles and electric vehicle supply equipment.  34302.DefinitionsIn this part, the following definitions apply: 
(1)Electric vehicle supply equipmentThe term electric vehicle supply equipment means the conductors, including the ungrounded, grounded, and equipment grounding conductors, the electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle.  (2)SecretaryThe term Secretary means the Secretary of Energy. 
34303.Model building code for electric vehicle supply equipment 
(a)DevelopmentThe Secretary shall develop a proposal to establish or update, as appropriate, model building codes for— (1)integrating electric vehicle supply equipment into residential and commercial buildings that include space for individual vehicle or fleet vehicle parking; and 
(2)integrating onsite renewable power equipment and electric storage equipment (including electric vehicle batteries to be used for electric storage) in residential and commercial buildings.  (b)ConsultationIn developing the proposal under subsection (a), the Secretary shall consult with stakeholders representing the building construction industry, manufacturers of electric vehicles and electric vehicle supply equipment, State and local governments, and any other persons with relevant expertise or interests. 
(c)DeadlineNot later than 1 year after the date of enactment of this Act, the Secretary shall submit the proposal developed under subsection (a) to the American Society of Heating, Refrigerating, and Air Conditioning Engineers and the International Code Council for consideration.  34304.Utility electric vehicle charging programs (a)Consideration and determination respecting certain ratemaking standardsSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following: 
 
(20)Utility electric vehicle charging programs 
(A)In generalEach State shall consider authorizing each electric utility of the State to recover from ratepayers any capital, operating expenditure, or other costs of the electric utility relating to the deployment of electric vehicle supply equipment designed to provide vehicle charging or load management.  (B)DefinitionFor purposes of this paragraph, the term electric vehicle supply equipment means the conductors, including the ungrounded, grounded, and equipment grounding conductors, the electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle..  
(b)Obligations To consider and determine 
(1)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:  (7) (A)Not later than 1 year after the enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority) and each nonregulated utility shall commence the consideration referred to in section 111, or set a hearing date for consideration, with respect to the standards established by paragraph (20) of section 111(d). 
(B)Not later than 2 years after the date of the enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority), and each nonregulated electric utility, shall complete the consideration, and shall make the determination, referred to in section 111 with respect to each standard established by paragraph (20) of section 111(d)..  (2)Failure to complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended by striking (19) and inserting (20). 
(3)Prior State actionsSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:  (g)Prior State ActionsSubsections (b) and (c) of this section shall not apply to the standard established by paragraph (20) of section 111(d) in the case of any electric utility in a State if, before the enactment of this subsection— 
(1)the State has implemented for such utility the standard concerned (or a comparable standard);  (2)the State regulatory authority for such State or relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard concerned (or a comparable standard) for such utility; or 
(3)the State legislature has voted on the implementation of such standard (or a comparable standard) for such utility..  34305.State transportation electrification planning grants (a)State energy conservation plansSection 362(d) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)) is amended— 
(1)in paragraph (16), by striking ; and and inserting a semicolon;  (2)by redesignating paragraph (17) as paragraph (18); and 
(3)by inserting after paragraph (16) the following:  (17)a State energy transportation plan developed in accordance with section 367; and. 
(b)State energy transportation plansPart D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is amended by adding at the end the following:  367.State energy transportation plans (a)In generalThe Secretary may provide financial assistance to a State to develop a State energy transportation plan, for inclusion in a State energy conservation plan under section 362(d), to promote the electrification of the transportation system, reduced consumption of fossil fuels, and improved air quality. 
(b)ContentsA State developing a State energy transportation plan under this section shall include in such plan a plan to— (1)deploy a network of electric vehicle supply equipment to ensure access to electricity for electric vehicles; and 
(2)promote modernization of the electric grid to accommodate demand for power to operate electric vehicle supply equipment and to utilize energy storage capacity provided by electric vehicles.  (c)CoordinationIn developing a State energy transportation plan under this section, a State shall coordinate, as appropriate, with— 
(1)State regulatory authorities (as defined in section 3 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602));  (2)electric utilities; 
(3)regional transmission organizations or independent system operators;  (4)private entities that provide electric vehicle charging services; 
(5)State transportation agencies, metropolitan planning organizations, and local governments;  (6)electric vehicle manufacturers; and 
(7)public and private entities that manage vehicle fleets.  (d)Technical assistanceUpon request of the Governor of a State, the Secretary shall provide information and technical assistance in the development, implementation, or revision of a State energy transportation plan. 
(e)Electric vehicle supply equipment definedFor purposes of this section, the term electric vehicle supply equipment means the conductors, including the ungrounded, grounded, and equipment grounding conductors, the electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle..  34306.Electric vehicle supply equipment coordination (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary, acting through the Assistant Secretary of the Office of Electricity Delivery and Energy Reliability (including the Smart Grid Task Force), shall convene a group to assess progress in the development of standards necessary to— 
(1)support the expanded deployment of electric vehicle supply equipment;  (2)develop an electric vehicle charging network to provide reliable charging for electric vehicles nationwide; and 
(3)ensure the development of such network will not compromise the stability and reliability of the electric grid.  (b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall provide to the Committee on Energy and Commerce of the House of Representatives and to the Committee on Energy and Natural Resources of the Senate a report containing the results of the assessment carried out under subsection (a) and recommendations to overcome any barriers to standards development or adoption identified by the group convened under such subsection. 
34307.Authorization of appropriations 
(a)State energy conservation plansSection 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended to read as follows:  (f)Authorization of appropriations (1)State energy conservation plansFor the purpose of carrying out this part, there is authorized to be appropriated $100,000,000 for each of fiscal years 2020 through 2024. 
(2)State energy transportation plansIn addition to the amounts authorized under paragraph (1), for the purpose of carrying out section 367, there is authorized to be appropriated $25,000,000 for each of fiscal years 2020 through 2024..   (b)Transportation electrificationSection 131 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17011) is amended— 
(1)in subsection (b)(6), by striking 2008 through 2012 and inserting 2020 through 2024; and  (2)in subsection (c)(4), by striking 2008 through 2013 and inserting 2020 through 2024. 
IVHealth Care Infrastructure 
AHospital Infrastructure 
41001.Hospital infrastructureSection 1610(a) of the Public Health Service Act (42 U.S.C. 300r(a)) is amended by striking paragraph (3) and inserting the following paragraphs:  (3)PriorityIn awarding grants under this subsection, the Secretary shall give priority to applicants whose projects will include, by design, cybersecurity against cyber threats. 
(4)American iron and steel products 
(A)In generalAs a condition on receipt of a grant under this section for a project, an entity shall ensure that all of the iron and steel products used in the project are produced in the United States.  (B)ApplicationSubparagraph (A) shall be waived in any case or category of cases in which the Secretary finds that— 
(i)applying subparagraph (A) would be inconsistent with the public interest;  (ii)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or 
(iii)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent.  (C)WaiverIf the Secretary receives a request for a waiver under this paragraph, the Secretary shall make available to the public, on an informal basis, a copy of the request and information available to the Secretary concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary shall make the request and accompanying information available by electronic means, including on the official public internet site of the Department of Health and Human Services. 
(D)International agreementsThis paragraph shall be applied in a manner consistent with United States obligations under international agreements.  (E)Management and oversightThe Secretary may retain up to 0.25 percent of the funds appropriated for this section for management and oversight of the requirements of this paragraph. 
(F)Effective dateThis paragraph does not apply with respect to a project if a State agency approves the engineering plans and specifications for the project, in that agency’s capacity to approve such plans and specifications prior to a project requesting bids, prior to the date of enactment of this paragraph.  (5)Authorization of AppropriationsTo carry out this subsection, there is authorized to be appropriated $400,000,000 for each of fiscal years 2020 through 2024.. 
BIndian Health Program Health Care Infrastructure 
42001.21st century Indian health program hospitals and outpatient health care facilitiesThe Indian Health Care Improvement Act is amended by inserting after section 301 of such Act (25 U.S.C. 1631) the following:  301A.Additional funding for planning, design, construction, modernization, and renovation of hospitals and outpatient health care facilities (a)Additional fundingFor the purpose described in subsection (b), in addition to any other funds available for such purpose, there is authorized to be appropriated to the Secretary $200,000,000 for each of fiscal years 2020 through 2024. 
(b)PurposeThe purpose described in this subsection is the planning, design, construction, modernization, and renovation of hospitals and outpatient health care facilities that are funded, in whole or part, by the Service through, or provided for in, a contract or compact with the Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.)..  CLaboratory Infrastructure 43001.Pilot program to improve laboratory infrastructure (a)In generalThe Secretary of Health and Human Services may award grants to States and political subdivisions of States to support the improvement, renovation, or modernization of infrastructure at clinical laboratories (as defined in section 353 of the Public Health Service Act (42 U.S.C. 263a)). 
(b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $100,000,000, to remain available until expended.  DCommunity-Based Care Infrastructure 44001.Pilot program to improve community-based care infrastructure (a)In generalThe Secretary of Health and Human Services may award grants to qualified teaching health centers (as defined in section 340H of the Public Health Service Act (42 U.S.C. 256h)) and behavioral health care centers (as defined by the Secretary, to include both substance abuse and mental health care facilities) to support the improvement, renovation, or modernization of infrastructure at such centers. 
(b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $100,000,000, to remain available until expended.  EPublic Health Infrastructure 45001.Public health data system transformation (a)In general (1)Expanding CDC capabilitiesThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall expand, enhance, and improve the capabilities of the Centers for Disease Control and Prevention relating to information technology, data, and data systems for preparing, detecting, and responding effectively to public health events. Activities that may be carried out under the preceding sentence include— 
(A)optimizing public health data collection, transmission, exchange, analysis, and visualization;  (B)exchanging data among the Centers for Disease Control and Prevention, State, local, Tribal, and territorial public health departments, and health care providers; 
(C)enhancing the interoperability of public health data systems including with health information technology; and  (D)expanding or enhancing the workforce and training of public health data systems and informatics personnel. 
(2)ConsultationIn carrying out paragraph (1), the Secretary shall consult with appropriate State and local health departments, health professionals, health information technology experts, and other appropriate public or private entities as determined appropriate by the Secretary to develop technical and reporting standards (including standards for interoperability) for public health data systems.  (b)GrantsThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award grants to State, local, Tribal, and territorial public health departments that meet such criteria as the Director determines appropriate, for public health data systems, including systems for electronic case reporting. 
(c)Report to CongressThe Secretary shall submit a report to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate on the activities carried out under this section.  (d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $100,000,000 for each of fiscal years 2020 through 2024. 
45002.Core public health infrastructure for State, local, and Tribal health departments 
(a)ProgramThe Secretary of Health and Human Services acting through the Director of the Centers for Disease Control and Prevention (in this section referred to as the Secretary) shall establish a core public health infrastructure program consisting of awarding grants under subsection (b).  (b)Grants (1)AwardFor the purpose of addressing core public health infrastructure needs, the Secretary— 
(A)shall award a grant to each State health department; and  (B)may award grants on a competitive basis to State, local, or Tribal health departments. 
(2)AllocationOf the total amount of funds awarded as grants under this subsection for a fiscal year— (A)not less than 50 percent shall be for grants to State health departments under paragraph (1)(A); and 
(B)not less than 30 percent shall be for grants to State, local, or Tribal health departments under paragraph (1)(B).  (c)Use of fundsThe Secretary may award a grant to an entity under subsection (b)(1) only if the entity agrees to use the grant to address core public health infrastructure needs, including those identified in the accreditation process under subsection (g). 
(d)Formula grants to State health departmentsIn making grants under subsection (b)(1)(A), the Secretary shall award funds to each State health department in accordance with— (1)a formula based on population size; burden of preventable disease and disability; and core public health infrastructure gaps, including those identified in the accreditation process under subsection (g); and 
(2)application requirements established by the Secretary, including a requirement that the State submit a plan that demonstrates to the satisfaction of the Secretary that the State’s health department will— (A)address its highest priority core public health infrastructure needs; and 
(B)as appropriate, allocate funds to local health departments within the State.  (e)Competitive grants to State, local, and Tribal health departmentsIn making grants under subsection (b)(1)(B), the Secretary shall give priority to applicants demonstrating core public health infrastructure needs identified in the accreditation process under subsection (g). 
(f)Maintenance of effortThe Secretary may award a grant to an entity under subsection (b) only if the entity demonstrates to the satisfaction of the Secretary that— (1)funds received through the grant will be expended only to supplement, and not supplant, non-Federal and Federal funds otherwise available to the entity for the purpose of addressing core public health infrastructure needs; and 
(2)with respect to activities for which the grant is awarded, the entity will maintain expenditures of non-Federal amounts for such activities at a level not less than the level of such expenditures maintained by the entity for the fiscal year preceding the fiscal year for which the entity receives the grant.  (g)Establishment of a public health accreditation program (1)In generalThe Secretary shall— 
(A)develop, and periodically review and update, standards for voluntary accreditation of State, local, and Tribal health departments and public health laboratories for the purpose of advancing the quality and performance of such departments and laboratories; and  (B)implement a program to accredit such health departments and laboratories in accordance with such standards. 
(2)Cooperative agreementThe Secretary may enter into a cooperative agreement with a private nonprofit entity to carry out paragraph (1).  (h)ReportThe Secretary shall submit to the Congress an annual report on progress being made to accredit entities under subsection (g), including— 
(1)a strategy, including goals and objectives, for accrediting entities under subsection (g) and achieving the purpose described in subsection (g)(1)(A); and  (2)identification of gaps in research related to core public health infrastructure and recommendations of priority areas for such research. 
(i)DefinitionIn this section, the term core public health infrastructure includes workforce capacity and competency; laboratory systems; health information, health information systems, and health information analysis; communications; financing; other relevant components of organizational capacity; and other related activities.  (j)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated— 
(1)for fiscal year 2020, $300,000,000;  (2)for fiscal year 2021, $350,000,000; 
(3)for fiscal year 2022, $400,000,000;  (4)for fiscal year 2023, $450,000,000; and 
(5)for fiscal year 2024, $500,000,000.  45003.Core public health infrastructure and activities for CDC (a)In generalThe Secretary acting through the Director of the Centers for Disease Control and Prevention (in this section referred to as the Secretary) shall expand and improve the core public health infrastructure and activities of the Centers for Disease Control and Prevention to address unmet and emerging public health needs. 
(b)ReportThe Secretary shall submit to the Congress an annual report on the activities funded through this section.  (c)DefinitionIn this section, the term core public health infrastructure has the meaning given to such term in section 45002. 
(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $350,000,000 for each of fiscal years 2020 through 2024.  VBrownfields Redevelopment 50001.Authorization of appropriationsSection 104(k)(13) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(13)) is amended to read as follows: 
 
(13)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection— (A)$350,000,000 for fiscal year 2020; 
(B)$400,000,000 for fiscal year 2021;  (C)$450,000,000 for fiscal year 2022; 
(D)$500,000,000 for fiscal year 2023; and  (E)$550,000,000 for fiscal year 2024.. 
50002.State response programsSection 128(a)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)(3)) is amended to read as follows:  (3)FundingThere is authorized to be appropriated to carry out this subsection— 
(A)$70,000,000 for fiscal year 2020;  (B)$80,000,000 for fiscal year 2021; 
(C)$90,000,000 for fiscal year 2022;  (D)$100,000,000 for fiscal year 2023; and 
(E)$110,000,000 for fiscal year 2024..   